– The next item is the joint debate on the following reports:
- A6-0152/2006 by Mr Luis Manuel Capoulas Santos, on behalf of the Committee on Agriculture and Rural Development, on natural disasters (fires, droughts and floods) – agricultural aspects (2005/2195(INI));
- A6-0147/2006 by Mr Gerardo Galeote Quecedo, on behalf of the Committee on Regional Development, on natural disasters (fires, droughts and floods) – regional development aspects (2005/2193(INI));
- A6-0149/2006 by Mrs Edite Estrela, on behalf of the Committee on the Environment, Public Health and Food Safety, on natural disasters (fires, droughts and floods) – environmental aspects (2005/2192(INI)) and
- A6-0123/2006 by Mr Rolf Berend, on behalf of the Committee on Regional Development, on the proposal for a regulation of the European Parliament and of the Council establishing the European Union Solidarity Fund (COM(2005)0108 – C6-0093/2005 – 2005/0033(COD)).
. Mr President, I would like to thank the Committees on Regional Development, the Environment and Agriculture and the respective rapporteurs, Mr Galeote Quecedo, Mr Berend, Mr Capoualas Santos and Mrs Estrela, for their hard and constructive work.
Recent trends seem to indicate a growing vulnerability of the European Union to disasters, and natural disasters in particular. The incidence of extreme weather events and related natural disasters is increasing, perhaps fuelled by the effects of climate changes. This year again, floods have raged in central and eastern Europe with four countries – Slovakia, Hungary, Romania and Bulgaria – requesting assistance through the Community mechanism for civil protection. I am proud to say that European solidarity and generosity has once again mitigated the affliction those countries had to suffer.
The four reports rightly point out the human, environmental and financial costs of such disasters. The Commission therefore very much welcomes the European Parliament’s initiative to examine the various aspects involved, with a joint effort by no less than three parliamentary committees. The jointly organised hearing earlier this spring has certainly made a valuable contribution to this process.
The reports rightly consider a whole range of measures aimed at improving risk prevention and the response to crises. The Commission agrees with the recommendations regarding the need to adjust action in the area of prevention and management of natural disasters, as well as the need to coordinate Community instruments.
In fact, the reports reinforce the Commission’s integrated approach to its policy on disasters, which includes instruments regarding prevention, immediate response and more longer-term, solidarity-based action. This approach is intended to strengthen the EU’s capacity and effectiveness in preparing for and responding to major disasters, while avoiding duplication of effort.
Some of the proposals contained in the reports have already been endorsed through the Commission’s action. We are now proposing even more concrete ways to act. Our recast of the Council Decision establishing the Community mechanism for civil protection is the legal embodiment of a number of proposals put forward in these reports. These proposals are consistent with the Rapid Response and Preparedness Instrument. The recent Barnier report also explores certain forward-looking suggestions for our response to disasters.
The Commission also welcomes the progress on the negotiations for the proposed floods directive on the assessment and management of floods and the positive vote in the recent ENVI Committee meeting. The Commission would equally welcome strong support from this House for a directive that gives all citizens a right to the same approach and level of ambition for flood risk protection, prevention and preparedness, regardless of where they live in the Community: in transboundary or national river basins, or in the coastal areas of the Community.
Not only are floods on the increase with changes to our climate, but droughts have become more prevalent in Europe. At the request of a number of Member States, the Commission is analysing the issues of water scarcity and droughts. Options are under consideration and we expect that a Commission staff paper will be available shortly.
Another relevant instrument for the future could be Life+, the new financial instrument for the environment. It aims, , to support the efforts of Member States in the field of forest fire prevention, mainly through the implementation of knowledge-related measures such as training and awareness-raising campaigns.
Equally, the Commission is prepared to cofinance prevention measures under the cohesion and rural development policies. Member States are invited to include appropriate actions in their programmes for the forthcoming period, where prevention will be one of the priorities.
Under the rural development pillar, Member States can also implement specific measures to restore the potential of forestry or agricultural production. Under the rural development programmes, they can also request that a ‘severe natural disaster’ be recognised as , in order to derogate from certain conditions under the ‘agri-environment’ measures. Those possibilities continue in the new programming period from 2007 to 2013.
We must not forget, though, that natural disasters are not the only threat the Union is faced with. It must be prepared for and able to respond effectively to challenges. Major man-made disasters, major threats to public health and acts of terrorism might require just as much of a common European response. For the Commission, it is sometimes difficult to explain why the Union should be absent in some circumstances. The lack of a concrete expression of Union solidarity has already been a source of embarrassment to the Union during some of the traumatic events of recent years. The Commission is therefore particularly grateful for the widespread support expressed in Mr Berend’s report for extending the EU Solidarity Fund to non-natural disasters and for enlarging the scope of eligible operations accordingly.
The Solidarity Fund created in 2002 has generally worked quite successfully, if judged against the objectives and conditions set out in its legal basis. Aid has been granted in 21 cases, concerning 15 Member States and candidate countries. Those who criticise the Solidarity Fund as being ineffective or too slow have a point. However, experience since 2002 has also led the Commission to the view that the existing fund has a number of shortcomings and that modifications to the current regulation are necessary. That is why we have proposed a new Solidarity Fund Regulation. The new proposal is based on the current Solidarity Fund, while introducing a number of modifications aimed at widening its scope, making the fund more transparent, and introducing a number of operational improvements, in particular the possibility of making advance payments so that the fund reacts more quickly and effectively.
The Commission nevertheless considers that the fund must remain limited to public emergency intervention. Insured or private damage, including agricultural damage, should not be compensated. The ‘polluter pays’ principle and third party liability must continue to apply.
As with the current fund, the new proposal is based on the subsidiarity principle. The EU should intervene only when a state is considered to be no longer in a position to tackle a disaster alone. Consequently, there should be a relatively high threshold for European intervention. Today this threshold is defined in terms of direct damage, which must exceed EUR 3 billion, or 0.6% of GNI.
With the new proposal, the Commission has therefore sought to improve the transparency and simplicity of the criteria governing the mobilisation of the Solidarity Fund. That would help the national authorities to have a clearer idea of when the fund is likely to be able to support them in recovering from a disaster.
Alongside the enlarged scope, a major element of the proposal is therefore a new definition of the criteria for triggering the fund. The operationally complicated regional criteria would be abolished in favour of only quantitative criteria. In compensation for the loss of the regional criteria, the quantitative threshold would be reset at EUR 1 billion, or 0.5% of GNI, whichever is the lower. This would increase the predictability of the European Union’s Solidarity Fund decisions, thus reducing the workload in the Member States in preparing applications for support that have little or no chance of success.
Solely in the case of truly unexpected and exceptional situations, such as those where physical damage is limited, for instance terrorist attacks or major public health crises, the new fund could be mobilised by a political decision of the Commission, to be confirmed by the European Parliament and the Council.
. – Mr President, Commissioner, I should like to begin by expressing my gratitude for the positive contributions of many Members from the various political groups, and the helpful support of members of the Committee on Agriculture who worked with me on this report.
The huge scale of some disasters in recent years, and last year in particular, has led Parliament to give due consideration to this issue. Three committees have been set up to provide solutions, from their particular perspective, for preventing disasters or for offsetting the impact thereof when it is not possible to prevent them.
I have worked on this report for some six or seven months and, having spent that time listening to many MEPs, specialists, economic agents, local, regional and national authorities and the communities affected, I found the experience highly rewarding. I was also able to go to the six worst affected Member States last year, namely Spain, Portugal, Germany, Austria, France and Italy. I was delighted with the welcome accorded to us everywhere we went and I have no doubt that in bringing Parliament closer to the citizens, we performed useful work for our institution.
I also worked hard to establish as broad a consensus as possible on the proposals that I shall present to you. I was able, in fact, to accept all the amendments that were tabled – 53 out of 60 – and the few exceptions were for formal reasons of redundancy or duplication and not because of their content.
The report before us is based on three main ideas. Firstly, agriculture and forestry are activities that are closely bound up with the natural world and are therefore at the mercy of climatic phenomena, and exposed to bio-sanitary risks resulting from air, water and ground pollution and from increasing globalisation. Secondly, the exodus from the countryside is one of the main causes of the increase in forest fires in southern Europe, especially acute during times of drought, as the year 2005 sadly proved. The EU’s budgetary limits must, however, be respected. The proposals therefore submitted fall within the financial perspective that we adopted yesterday.
The main thrust of my proposal is therefore to optimise the existing political instruments, for example the Solidarity Fund, the European Agriculture and Rural Development Funds, the Veterinary Fund, regional policy instruments, the future Life+ Regulation, by improving them and adapting them within the context of genuine disaster and risk management systems. In the case of the latter, this will be done by communitarising a system of insurance and reinsurance to be cofinanced by the farmers, the Member States and the EU via the EAFRD.
The Solidarity Fund will need to be broader in scope and more flexible, to cover disasters that unfold over time, such as drought, which is currently not included. In order to make it more effective, a flexibility clause should be attached to it to ensure the provision of adequate financial resources when they are needed, from common agricultural policy headings that currently go unused.
The funding priority of EAFRD, on the other hand, should be actions aimed at the forestation and reforestation of burnt areas, along with all possible prevention measures, such as upkeep of forests, the use of biomass to produce energy, the training of economic agents involved and the supply of information to them, and awareness raising on such problems, all made possible with greater cofinancing from national rural development programmes.
This is just a brief summary of a few points, which illustrate the importance of Parliament addressing the agricultural aspect of such disasters, and I hope that Parliament will lend its fullest possible support.
I hope that the Commission and the Council will give due attention to these proposals, taking account of the urgent nature of the circumstances.
. – Mr President, over the last eight months we have visited the areas affected by natural disasters in many of the Member States and we have held a public hearing at which some of the people who have not had the opportunity to speak in their own national Parliaments have been able to speak. Today we are presenting concrete proposals, which the other institutions cannot allow to be thrown into the litter bin.
Some Members could legitimately be pleased with the work done in this area. It is more than the public administrations directly responsible in some of the Member States have done.
Nevertheless, I believe that we should ask ourselves whether we are more prepared now than we were eight months ago to prevent and combat this kind of disaster and whether we now have more effective mechanisms for helping those suffering the consequences of fire, water or drought. I am not sure.
In any event, I would like to thank all of the parliamentary groups for their commitment and dedication over these months of intensive work. I would like to thank the President of the European Parliament for taking an interest in who was going to attend the hearing, although I must admit that I would have preferred him to show his support by immediately visiting the areas affected, avoiding the bureaucratic procedures that delayed us for four months and resulting in us missing the opportunity to demonstrate the solidarity of all of us – I am sure – with the victims straightaway.
I would like in particular to thank Parliament’s services for the professionalism they have shown. They were subject to all kinds of pressures before, during and after the visits made.
I am delighted that we have been able to vote on these reports at the same time as the reform of the European Union’s Solidarity Fund, because we have noted general dissatisfaction with the application of this Community instrument in each and every place we have visited, Mr Piebalgs. I believe it to be essential that the Council accept Parliament’s amendments, in particular those that demand, on the one hand, that the Fund assist all of the victims and their families, and on the other, that the Fund’s limits of applicability be reduced and that this Fund can be applied when certain areas are completely destroyed, as in the case of Riba de Saelices, which we have visited.
Ladies and gentlemen, on these visits we have seen the deficiencies in the information campaigns aimed at prevention and the lack of coordination amongst the competent public administrations in the Member States, including, as we have seen, in Pampillosa da Serra, for example. We have also seen the dissatisfaction of the population in broad sectors of society, in NGOs and amongst representatives of civil society. I therefore hope that the proposals contained in the reports being submitted for Parliament’s consideration today receive wide support and send a clear signal to the governments of the Member States.
I would like quickly to summarise what we are asking for by means of ten points. First: a European strategy to combat natural disasters; secondly: the involvement of regions and local bodies; thirdly: flexibility in the redistribution of the funds available; fourthly: a Community forest-fire protection programme; fifthly: a specific proposal, Mr Piebalgs, for a directive for fire prevention and management in the European Union; sixthly: that the Seventh Framework Research Programme, the Global Monitoring for Environment and Security and the Galileo system be applied in order to assist in prevention and early warning; seventhly: information and educational programmes and campaigns agreed with the Member States; eighthly: a Community civil protection mechanism; ninthly: that additional financial instruments also be applied, such as EIB loans or State aid for regional purposes; and tenthly: that the European Parliament continue to carry out its duty of control with regard to the shortcomings in the fight against fire and all of the problems relating to it.
For all of these reasons, I would call upon everybody to put aside the party-political differences that may have divided us so that we can create a broad parliamentary consensus, which is what the European citizens are demanding of us and which we owe in particular to those who have suffered the consequences of these natural disasters: their victims.
. – Mr President, Commissioner, ladies and gentlemen, previous speakers have mentioned the methodology used to draw up these three reports. I refer in particular to the visits that we made to the six countries affected by natural disasters and the public hearing that took place in Brussels. In our own countries too – at least this was the case in Portugal – we held public hearings to gather suggestions, information and proposals put forward by the various stakeholders. I should also like to thank the Members for their backing, their suggestions and their amendments, and the experts who helped improve my report.
The climate is changing. The year is no longer divided into the traditional four seasons. Days of unbroken drought alternate with days of torrential rain and with heat waves. Climate change lies at the root of the natural disasters – be they floods, extreme droughts or fires – that have been occurring with increasing frequency throughout the world and have caused terrible damage in terms of human loss, environmental deterioration and reduced economic activity.
This is one of the major problems of our times. 2005 began with the world in shock at the scale of the tragedy caused by the Asian tsunami. The process of identifying the dead and looking for survivors went on for a number of months. In the summer of that year, a series of fires destroyed hundreds of thousands of hectares of forest in Portugal, France and Spain, and violent floods spread devastation and death in countries such as Germany and Austria. Outside Europe, Hurricane Katrina wreaked unprecedented destruction in a number of North American States, and before the year was out, Afghanistan was hit by a violent earthquake.
In addition to earthquakes, seaquakes, tsunamis, volcanic eruptions, floods and fires, there are other phenomena associated with climate change and global warming that cause sea levels in coastal areas to rise and beaches to disappear. Studies published in magazine reveal that sea levels could rise six metres by 2100, given that the ice of the Arctic and Antarctic is melting increasingly quickly. In order to prevent the worst case scenario, serious measures must immediately be taken to reduce greenhouse gas emissions and to honour the commitments of the Kyoto Protocol.
Commissioner, you referred to the water shortage. Indeed, water must also be used more sustainably, more sensibly and more efficiently. More than 1 billion people fight for survival every day because they do not have drinking water, 400 million of whom are children. Water-related diseases kill a child every 15 seconds and are linked to many other diseases and malnutrition. The distribution of resources between the different domestic, industrial and agricultural users needs to be studied and debated, and waste must be combated.
It is crucial to encourage the citizens to help prevent these disasters, by reducing greenhouse emissions, as I have said before, by protecting the forests and by not building in high-risk areas. Natural disasters cut across borders and their environmental consequences also affect neighbouring countries. Given that Community action should complement that of the national authorities, in terms of prevention, planning and intervention, rehabilitation and follow-up, it is essential to step up coordination at all levels, to improve the existing mechanisms and to develop early warning systems.
Although each region has its own characteristics and each case is different, there are common needs to be addressed, such as defining risk assessment mechanisms and drawing up maps of areas of drought, forest fires and floods. My report contains a number of other proposals, which I naturally hope will be endorsed, first and foremost, by Parliament, the Commission and the Council, examples of which include the definition of prevention systems to facilitate the fight against the causes of natural disasters; improved urban planning, especially in coastal areas and high-risk areas; the preservation of natural ecosystems; increased cooperation on civil protection between the Member States and at EU level in order to ensure the availability of additional resources for rapid action to address emergency situations; and the simplification of the rules on implementing the instruments, such as the Solidarity Fund and the Forest Focus Programme.
. – Mr President, Commissioner, ladies and gentlemen, faced with the ever more frequent occurrence of natural disasters – for example the many forest fires and floods, not least in the summer of 2005 – there is an ever-growing demand for European solidarity. The solidarity fund set up in the aftermath of the devastating floods in 2002 and designed to run until 2006 is intended to give the European Union greater freedom to act in the event of major disasters or crisis situations, thereby playing a substantial part in enabling the EU to do more and target its efforts better in those areas in which the public expect the European Union to act.
As you, Commissioner, mentioned earlier, it was extremely difficult, not to say sometimes and in some situations impossible, to use the existing instruments at EU level as a means of responding appropriately to major crises, not all of which, it has to be said, were of natural origin. One can take as examples of this industrial accidents – such as the wreck of the tanker , or the bomb attack on Madrid in March 2004. In addition, the current threshold for the mobilisation of the solidarity fund is set extremely high, so that exceptional conditions and arrangements abounded.
The new solidarity fund regulation now rightly makes provision for the extension of its scope, in other words, no longer limiting major crisis situations to natural disasters, but extending the category to include industrial and technological calamities, except where the ‘polluter pays’ principle is applicable or where the damage can be covered by insurance. There is also a need for immediate action in the event of public health crises and when terrorists strike, although – and this is the crux of the matter – the budget must remain unchanged.
The definition of a ‘major disaster’ has also been revised, so that a disaster is regarded as major if it causes damage estimated at in excess of EUR 1 billion or over 0.5% of the gross national income of the State concerned. One is talking here about damage in the public sphere rather than to private property or damage covered by insurance. As has been said, the threshold was formerly fixed at EUR 3 billion or 0.6% of gross national income, which threshold values had been proposed by the Commission and by this House, but not accepted by the Council.
Finally, it is also intended that a new political criterion be introduced to enable the Commission, should extraordinary circumstances in a specific part of the territory of an eligible state sufficiently warrant it, to declare a disaster situation to be major, even if the quantitative criteria have not been fulfilled – a criterion that is likely to apply to acts of terrorism.
It needs to be emphasised that the European Union’s solidarity fund is not a means for taking preventive action, but that it instead responds to disaster situations. That, for example, excludes the possibility of the fund being used to provide protection in advance of pandemics or to facilitate other preventive action. The solidarity fund cannot engage in preventive health care, nor is it meant to; health policy remains a matter for the nation states, and by that is meant specifically the deployment of vaccines and medicines in the initial response to disasters, medical and psychological emergency care and measures to deal with the risk of contagious disease, for example as a consequence of flooding.
As before, the fund’s financial assets amount to a virtual budget of 1 billion marks, the significance of ‘virtual’ being that these funds can be drawn on only in the event of a disaster, and must first be mobilised by the Commission and Parliament; it follows that they cannot be transferred elsewhere.
I would like to conclude by extending warm thanks to all who have worked with me on this report – to the Bureau, to my colleagues, and to the Members of this House, irrespective of whatever groups they belong to, with hearty thanks to the Commission, too, for its good cooperation.
Mr President, the boulevards of Szeged, a city in Southern Hungary, were named after the large cities of Europe. This does not reflect sister city relations, but the fact that the city had been destroyed by a flood over one hundred years ago, and was rebuilt by an effort of solidarity involving the entire Europe. It was not us, it was not the European Union who invented European solidarity, and it has been in operation long before 2002.
Obviously, this does not mean that the Committee on Budgets does not support the existence of the Solidarity Fund and the currently planned modifications to its regulation. Our Committee wishes to see an efficient Solidarity Fund, and not one that narrows down artificially the scope of those eligible for assistance. We agree with the mitigation of damages suffered, and we pressed for the rapid activation of the system. We believe that it is important for the Fund to be situated within the flexibility instrument.
The Solidarity Fund represents a significant opportunity for the European Union to make its citizens aware of its existence in a manner that can be understood by all. The European Union can show, in a tangible form, that Brussels is not just a bureaucratic hydrocephalus, but also a helping hand. Numerous ungenerous rather than helpful proposals have been made during the debate, and I consider them to be a mistake.
I thank the rapporteur for his thorough work, and hope that we will only need to use this Fund rarely or perhaps never, but not due to bad regulations inspired by selfishness, but to the absence of disasters causing damages. I know that my natural optimism is a mistake, but please support these funds.
. – Mr President, Commissioner, ladies and gentlemen, even though the European Union’s Solidarity Fund has been in existence only since 2002, it is already in need of revision. Founded upon the principles of solidarity and aid in a crisis, it has proved its worth in dealing with the after-effects of natural disasters, but it has also become apparent over recent years that its scope cannot be limited to dealing with these. It has become more and more plain that industrial and technological disasters and the potential crises resulting from terrorist acts or – something that is of particular importance to the Committee on the Environment, Public Health and Food Safety – a public health crisis, make it necessary that we should be in a position to respond and help by means of solidarity and financial resources.
Just so that it is clear to everyone, once and for all, I am not talking here about preventative measures, which, in accordance with the subsidiarity principle, fall within the remit of the Member States. Our concern is with help, on the basis of solidarity, in dealing with the spreading of diseases, with pandemics, or with accidents such as the one that happened at Chernobyl. We want to be able to help without in any way overloading the European budget with unnecessary functions, not even when natural disasters need to be dealt with. It is for that reason that I expect the House not to give its backing to the renewed demand – made in another report – for an observatory to report on drought, desertification and other effects of climate change, for these tasks are already being dealt with by the Commission anyway. It must be clear to us that every additional agency – or whatever else we want to call these things – restricts the financial elbow room available for our policies, and just how tight that elbow room is was the subject of a resolution yesterday.
. – Mr President, Commissioner, ladies and gentlemen, I should first like to congratulate the rapporteurs, Mrs Estrela, Mr Capoulas Santos and Mr Galeote Quecedo on their outstanding work. In some respects, an even more positive solution could have been reached, which was proposed in Parliament but which ultimately was not taken forward.
Parliament must address the natural disasters that have lain waste to Europe in recent years – drought, forest fires and floods – in terms of their impact on agricultural activity. As Mr Capoulas Santos correctly pointed out, agricultural and forestry production, unlike other economic activities, is closely bound up with nature and is therefore more fragile when natural disasters strike. I therefore feel that following recent experiences, there needs to be a fresh approach to European farming in terms of preventing and responding to natural disasters. Current national mechanisms are often inadequate and one-off supranational response mechanisms are often inefficient.
I wish to highlight the Solidarity Fund, which has already been mentioned today and which we will certainly continue to speak about. The Fund is currently under review and it is hoped that drought can be included in its scope. At a time when climate change is already being felt and when the vulnerability of farmers in the face of such dangers is becoming increasingly apparent, I feel that it is vitally important to draw up a Community strategy to combat natural disasters.
Accordingly, in the next financial framework a Community forest and flood protection programme should be created with the appropriate funding, with a view to encouraging awareness raising activities, and fire risk prevention and management. This Community programme could be funded by a specific regulation, by its own funding or by its own budget heading under EAFRD or LEADER+, in accordance with an oral amendment that is to be tabled.
Parliament must therefore provide a clear response for the communities it represents, who have suffered as a direct result of the natural disasters and who are naturally expecting our support.
. – Commissioner, ladies and gentlemen, in recent years Europe has been affected by natural disasters, which have caused hundred of deaths and terrible economic and environmental damage.
For Portugal in particular, in common with other Mediterranean regions, 2005 was the driest year in the last 105 years. In December, around 87% of Portuguese territory was suffering from extreme drought. This was particularly serious in the Algarve region, where the climatic conditions were exceptional – a combination of high temperatures and the dryness of the air. In the Algarve region, the natural disaster of the drought of 2005 and the devastation caused by the 2003 forest fires had a terrible impact on local infrastructure, on the natural and cultural heritage and on farming and tourism. The water supply to the communities concerned was markedly affected in terms of scarcity and compliance with required quality standards.
Natural disasters are known to occur when extreme weather events affect a vulnerable area. It is therefore crucial that the fragility of these regions be reduced.
European cooperation on civil protection must be stepped up, in order to ensure rapid response for the affected areas. There must also be increased prevention and a rapid response preparedness instrument for emergency situations. This is what these own-initiative reports seek to do and to coordinate. Even so, the Solidarity Fund has a long way to go before it is fully developed, which is why we are discussing it.
It should therefore be acknowledged that almost all the affected areas are classified by the EU and that following the devastation we cannot simply say that we have fulfilled our civil responsibility. The restoration of lost ecosystems is vital for the balance of these areas. To this end, solidarity is also crucial. It is also crucial to enhance information and awareness raising among the communities and regions that are vulnerable to natural disasters, so as to reduce the risks and the impact of those disasters and so that the people know what they can do to preserve the natural resources in the region.
Solidarity has been a key word in the EU ever since the Treaty of Rome. Let us make sure, however, that it does not become just another empty word in the Community vocabulary.
. Mr President, Commissioner, ladies and gentlemen, we are faced here with some extremely sensitive issues. The various disasters that have taken place, the distress they cause - which we share with the victims insofar as we are able, as outsiders - and the discontent that is expressed show just how sensitive these issues are.
Throughout our debates, we have listed what these various natural disasters might have consisted of: fires, cyclones, tidal waves, earthquakes, floods, health crises, terrorist attacks, droughts, shortages of drinking water, industrial and technological disasters, agricultural disasters and undoubtedly many more. That is a long list that affects our Union and that calls on it to shoulder its responsibilities. Yet, as we were able to recognise in our debates, those responsibilities are shouldered by a variety of partners. First and foremost, they are sometimes shouldered by those responsible for the disaster, or for a fire, for example. Yet they are also shouldered by insurance companies, which are obviously affected, by the Member States and by the various organisations.
What is the European Union's role, what is its mission, in this general context? For, as my fellow Member, Mrs Madeira, just said, if we are responsible for solidarity, then we must shoulder that responsibility within the context of our powers. Yet, what are these powers, before, during and after these natural disasters? I think that, after having heard our fellow Member, Mr Galeote, draw up a fine list just now, there is a need, Commissioner, for total clarity regarding this responsibility of the Union, before, during and after disasters.
With regard to prevention, as with regard to protection measures, I believe that we do in fact have a power to exercise and a role to play in the fields of research and coordination. As regards the retrospective measures, which draw on our Solidarity Fund, our fellow Member, Mr Berend, has done a very fine job, but much remains to be done because it will always be very difficult to find ideal solutions, given the variety of situations and funding. We have a huge amount of work facing us. What I am asking you to do, Commissioner, is to find a better solution and to ensure that the European Union responds very clearly in the wake of these disasters. Our fellow citizens need a European Union that is very clear in terms of the measures it takes.
. – Mr President, Commissioner, ladies and gentlemen, for a long time now, we have been subsidising a development in the agricultural, industrial and transport fields that has damaged the environment and brought about the alarming situation that we are currently experiencing, and we are paying the price for it: natural disasters are the witnesses to those mistakes.
It is now a matter of facing up to the damage caused by those disasters, and we all agree on the need to support the victims and to help them get back on their feet and rebuild their lives after the disasters, as well as the need to support the ‘Disaster' fund in order to show solidarity with all of the victims and to demonstrate that the European Parliament takes an interest in, and cares about, its fellow citizens.
However, on behalf of the Group of the Greens/European Free Alliance, we also call for investment in the areas of prevention and restoration, instead of the focus being merely on curing the ills. Even though we broadly support the analyses of the proposals drafted in various resolutions tabled, in particular, by the Committee on the Environment, Public Health and Food Safety and by the Committee on Regional Development, I am disappointed by the proposal of the Committee on Agriculture and Rural Development, which is refusing, as it were, to assume its share of the responsibility for the speed with which these phenomena are occurring. What shocks me is the fact that the Committee on Agriculture and Rural Development is requesting that the aid not be deducted from the CAP resources. We have just spent a year witnessing a significant struggle aimed at obtaining a fund to preserve the biodiversity falling under Natura 2000, and we have failed. Yesterday, we all took note of that failure.
As rapporteur for Life +, I will be unable to agree to this programme – which is already well and truly dwindling away – serving as an insurance policy for disasters that are less and less the result of nature.
Ladies and gentlemen, it is in reality our cultivation methods that we must change. The flooding of the Danube can be mentioned by way of example. The dams had to be knocked down because the Danube delta, which is prone to flooding, had virtually dried up. We now need to pose this crucial question: what kind of agriculture and what kinds of transport do we hope to have in the future if the Kyoto Protocol is regarded as the key element where climate change and the fight against this change are concerned? We must seek out the causes of these disruptions, and we, as Members of the European Parliament, know what they are: they are changes in modes of transport. I am in favour of a Solidarity Fund and of giving aid to the victims, but let us genuinely seek out the causes, otherwise we are just going to make changes to a never-ending problem.
. – We have tabled amendments to the report on the Solidarity Fund, because we feel that in its current form it does not address areas that we believe to be highly important, including maintaining the criterion of regional-level disasters. The new proposal for the Solidarity Fund needs to respond to the difficulties that have been experienced in relation to its application since it was created in 2002.
We feel that the Fund should be adapted to the specific characteristics and the actual needs of the different countries faced with a very wide range of different disasters, as in the Mediterranean area. We therefore tabled a proposal aimed at reintroducing the concept of exceptional regional disasters, as laid down in the current regulation governing the Fund.
Let me say that this is a view voiced in the opinion delivered by the Economic and Social Committee, which deems it necessary to continue to address disasters with a serious regional impact. I also wish to point out that the report by the Committee on Regional Development before us today takes the view that the Fund should be applied when the majority of the population in a region has suffered from a disaster with serious and lasting impact on their living conditions.
Similarly, the Portuguese Parliament adopted a resolution aimed at maintaining the possibility of providing support in the event of regional disasters with a significant socio-economic and environmental impact in the least favoured regions of the EU. We also tabled proposals intended to ensure that both the promotion of support for reinstating production activity in areas affected by disasters and making land and air equipment immediately available to fight against forest fires should figure among the eligible actions.
Lastly, we proposed that, as laid down in the regulations of the Structural and Cohesion Funds, a level of economic and social development in a region or Member State should be taken into account when financial assistance is granted under the Solidarity Fund. Among other aspects that form part of the new proposal for a regulation, I should merely like to underline our concern at the broadening of the scope of application of the Fund without the financial ceiling being increased. In other words, we believe that priority should be attached to natural disasters.
We also oppose the idea of reducing the mobilisation threshold whereby the EU Member States with the highest GNI stand to benefit most.
. Mr President, I believe Mr Capoulas Santos’ report is excellent and much needed by farmers. However, I would like to highlight the rather perfunctory treatment of the damages caused by frost, which is also a form of natural disaster. I understand that natural disasters such as fires and droughts are issues somewhat closer to the rapporteur’s heart because he lives in the Mediterranean region. In Central and Northern European countries, frost causes very serious financial losses in the agricultural sector, especially in orchards and in the field of soft fruit production. When working on this draft, we should create a systemic solution that could apply to all regions of the European Union and all types of natural disasters. That is why the elements that have so far been omitted should be incorporated into the report in order to make it complete.
Another issue that was greatly emphasised in the report was the question of migration from rural areas and farmers abandoning their farms. This is partly caused by the lack of viability and the high cost of forest management. Serious losses in the forestry sector are caused by inappropriate forest management, monocultures across large woodland areas as well as the planting of inappropriate species of trees. I would just like to point out that, during discussions concerning this forestry strategy in Parliament two months ago, Members failed to mention the huge areas of forest where forest management is carried out in an exemplary fashion. I am referring here to state-owned forests, including those in Poland, where fires and hurricanes also cause significant damage.
– Mr President, that 2005 was a year of disasters is something that many scientists attribute to global warming and the greenhouse effect, while others see the cause as lying in the natural cycle of disasters; in any case, the fact is that we are not completely blameless when such calamities occur.
For example, an increasing number of flood plains have been lost in the course of centuries, and experts believe that we in Europe have, by the building of dykes, pretty well exhausted the possibilities of technological protection against flooding, so that we will, in the near future, have to have ever greater recourse to what are termed ‘retention areas’. It would appear that respect for the forces of nature is disappearing altogether. There is – as is well known – increasing settlement and industrialisation in exposed areas, for example on the coastline and in the flatlands of rivers, and so natural disasters, under such circumstances, can be prevented only with great difficulty if at all, but we can make the effort – by means of a solidarity fund such as this one – to alleviate the consequences in so far as possible.
It has to be said, though, that the development and extension of early warning systems is essential in this respect; it is in this area that much remains to be done, and I regard this as an area in which the European Union, in particular, must act.
What we want to achieve with these reports is a greater proximity to citizens and a greater sense of Community Europe, which is something that the public both understands and welcomes. We can certainly make a number of improvements in terms of better coordination and the exchange of good practice. However, in the case of large–scale natural disasters, according to the principles of solidarity and subsidiarity, we need higher–level arrangements for financial and technical operational help. ‘He who gives promptly, gives twice over,’ as they said in ancient Rome. .
Although we deal exclusively in these reports with the consequences of natural disasters, we also need to pay great attention to preventative measures. In this respect, our policies relating to agriculture, forestry, water management, town planning and regional development policy also need to come under scrutiny, as they could have a substantial impact on the scale of the consequences of natural disasters. Take, for example, intensive animal husbandry, which is subsidised by the European Union, but which also leads to greater desertification in certain areas.
With regard to monitoring climate change and its consequences, I advocate closer cooperation between existing research and scientific institutions and the financing of new community programmes. New community institutions, however, usually require a lot of money – they are easy to establish, hard to dismantle – and I also advocate that, in addition to the principles of solidarity and subsidiarity, we also take very great care to respect the principle of proportionality. Let us establish new institutions only where they are genuinely needed.
– Mr President, I shall begin by thanking all of the Members who have participated in these reports, in particular Mr Berend, who has made a great effort to create a majority in relation to the Solidarity Fund, with regard to which there are divergent interests amongst the Members. It has not therefore been an easy job to achieve a common position that makes it possible for this Parliament to act strongly and firmly in the coming negotiations.
I would like briefly to stress certain important elements relating to natural disasters, since I believe that we must enhance the European Union’s measures for dealing with them, given that Community interventions have so far proven themselves to be insufficient.
It is therefore reasonable for this Parliament to ask the Commission for a European strategy for combating natural disasters, and furthermore one that acknowledges the specific characteristics of those of a Mediterranean nature, such as droughts and forest fires.
We must provide resources aimed at the victims of these disasters. Furthermore, the creation of a European Monitoring Centre for Drought and Desertification are important initiatives that we must promote.
I would like to stress the main innovations incorporated into the Solidarity Fund, which are going to make it possible to respond more quickly and effectively to disasters that the Member States cannot tackle alone. Together with natural disasters, admissibility is also extended to industrial disasters, terrorist attacks and emergency public health situations.
We in this Parliament must be firm with regard to the proposal to lower the threshold for mobilising the Fund from EUR 3 000 to 1 000 million in damage caused. Thanks to this measure, it will be easier to use the Fund than it has been up to now.
We cannot lose sight of the fact that it is necessary to determine which emergency operations are essential for the re-establishment of the infrastructures and equipment affected, as laid down in the Regulation. The provision of air and land resources and the administration of drinking water are clear examples of this, without forgetting the technical assistance that the Commission will facilitate.
This instrument must respond quickly and effectively, with financial aid, to extreme situations of drought, fire and floods, without forgetting the victims of these disasters who need immediate help and assistance, and who Europe must not turn its back on.
We are talking about the Solidarity Fund and we must not lose sight of this notion, because the European citizens expect us to respond to their demands. We are talking about a Fund that is a political instrument and, as such, it must resolve the difficulties faced by the areas affected and the people living in them.
Mr President, ladies and gentlemen, I should like to thank the rapporteurs and also Commissioner Piebalgs for his presence in the House, while at the same time highlighting the importance of a joint debate on these issues, precisely so that we recognise that they are all closely related problems.
The reason why we now find ourselves having this debate is because of a new development that constitutes an even more serious challenge to our territory: climate change due to global warming.
There is therefore a need to identify long-term prevention measures, which can be summed up using the concept of integrated land conservation. Let me explain: since land is subjected to a variety of challenges, a form of conservation is needed that will address all of the aspects in question together: flood safety, by increasing the retention times of our rivers; geological safety, by draining slopes that are characterised by an unstable equilibrium and that can cause numerous casualties, as the recent events in Ischia serve to remind us; and fire safety, through forest-based activities aimed at reducing the risk of fire, without excluding, of course, the possibility of using biomass for energy purposes.
There is also a need for short-term prevention, especially against floods, which should consist of a radar network that is capable of calculating precipitation and, thanks to river modelling, can guarantee a reaction time that is sufficient to protect the civil population and properties too.
As Mr Beaupuy has already pointed out, this is what we must do at EU level: draw far more attention to the matter, because that is the only way in which we will actually be able to address these risks.
– Mr President, Commissioner, ladies and gentlemen, I would like to speak on the solidarity fund. As the rapporteur has already said, it was the devastation wrought by the floods in 2002 that prompted this House, the Commission and the Council to set the Fund up.
This is a second-generation regulation, and the clear and tight framework set down by the rapporteur makes it a really useful and flexible instrument that we can fully support. It is indeed the case that the fund is a reactive rather than a preventative instrument, but we believe it is irresponsible, when taking reactive action, to make the same mistakes that brought disaster in the first place. Take the example of the rivers that destroyed homes and property; never again must they be so tightly hemmed in; preventing them from being so is the only responsible way of using European taxpayers’ money.
At the same time, I would like to point out that some Member States have a tendency to simply pocket the European funding and tell the public that it is they themselves that are putting the aid measures in place. That is something I regard as unacceptable; we know that the European Union has a credibility deficit, and it is by this instrument that the EU shows that it stands by ordinary people in a credible way. The source of aid funds must not be concealed; instead, the Commission must ensure that it is clearly affirmed and that every locality to which it goes receives a report stating what proportion is derived from European funds. Those are the main amendments that our group has tabled in the hope of further improving this report.
– Mr President, I wish to thank the rapporteurs; however I note with regret that we are talking about dealing with natural disasters as if they are a phenomenon which can be resolved purely by taking corrective action. We are overlooking the fact that the policy for dealing with natural disasters should not be confined solely to the formulation of internal policies to address and prevent them.
It is equally important for the European Union to assume its share of the very heavy political responsibility for tolerating the causes of serious climate changes over recent decades. We need a stricter policy against European and any other industry that has contributed to them, inside or outside the Community borders, so that not only do they have to pay for the damage they have caused, but also – and much more importantly – they have to take measures of limitation and prevention in their future activities and bear the cost of such measures themselves.
The European Union should also exercise its influence directly on the United States, which is completely ignoring and infringing the Kyoto Protocol and continuing its destructive action, which affects both European citizens and the citizens of the rest of the world. Foreign policy is therefore an equally important dimension. The geographical scope must be reviewed, in order to ensure support is extended to other countries beyond our immediate neighbours. This fund should apply to the various states involved, even to states who are not even candidate members, if they have been hit by an incident which has been caused by or originates in the geographical area of the Community or candidate states. In this way, other neighbouring countries will be entitled to solidarity from Europe, either through the fund or through the other mechanisms which apply to international cooperation. Our solidarity should not be confined to our borders. The fund regulation does not appear to take account of cumulative disasters or prolonged events during which a disaster develops gradually, such as drought. Cumulative disasters can also be addressed even if they took place when the fund did not exist, if they have visible consequences.
Finally, I recognise the importance of the existence of this fund and the significant extension of its scope. This does not mean that the regulation, as it stands, satisfies us or that the policy for addressing natural disasters should be limited to it. We expect far more, not only as the European left, but also as European citizens.
Mr President, the Solidarity Fund was introduced after devastating floods in the summer of 2002. An attempt is now being made to include terrorist attacks in the list of supposedly natural disasters covered by the fund. As usual, there is an ulterior motive at work here: it appears that disaster relief is to be politicised. Mr Berend suggests in his report, in the context of terrorist attacks, that the EU should be able to use the fund in such cases as a political signal of solidarity. Pandemics are also included, presumably to make the proposal acceptable to a public that is worried about things such as bird flu.
It is all a long way from the original intention of the fund. Who, therefore, decides what qualifies for it? Even Mr Berend says that it is incomprehensible that the Commission can make an arbitrary political assessment, thus calling into question the credentials of the institution that has produced this proposal.
Once again, we see the confusion and incompetence of the EU in practice. Communities that have suffered disasters – natural or manmade – have their national governments to step in and assist. Even more likely to come to their aid, in cases of extreme disasters such as the tsunami, is the incredible generosity of the general public. The last thing they need is for that perpetual disaster – the EU – to turn up and make things worse!
Mr President, it is laudable that the European Parliament is addressing the issue of natural disasters and their impact on the environment and on farming, something I particularly appreciate. Although disasters on a larger scale occur on other continents, Europe is no stranger to them either. Forest fires frequently occur in southern Europe and floods are a regular occurrence in the central part of our continent. People affected by these disasters cannot be left without aid, and Member States should not be left alone to deal with the problem.
It is laudable that, in Mr Capoulas Santos’ report, the problems in the agricultural sector are so clearly perceived, as it is a sector that is extremely vulnerable to natural disasters. The problem of natural disasters has quite rightly been linked to another issue that could be described as a socio-economic disaster. It is something that threatens European farming in the context of what has been happening at the WTO, namely sudden market liberalisation and the abolition or weakening of protective mechanisms for European agricultural markets. Considering that market protection is being reduced, it is good that we at least have the prospect of aid in the event of a natural disaster.
That is the greatest merit of the reports we are discussing. The draft under discussion is an important step on the road to building true European solidarity.
Mr President, ladies and gentlemen, Mr Capoulas Santos’ report seems comprehensive, and I regard the link between the recitals and the articles calling on the Community institutions to pay the utmost attention to the agroforestry sector as systematic. The report adequately summarises the way in which agroforestry production is closely connected with nature and, therefore, with its extremes and accidents. Articles 2, 3, 9 and 12 outline the measures needed to restore the balance.
The common goal – as Mr Prodi also highlighted – is to design the Community strategy to cope with disasters, both by means of prevention measures and by planning the mechanisms for using the Solidarity Fund and the various State aid regimes. As regards the development policies, I am in favour of the requested increase in cofinancing amounts.
I also welcome the articles highlighting the need for the activities aimed at raising awareness and training the parties involved to keep pace with research on the ground, and therefore documentation and mapping. Lastly, I agree with the proposals for directives in Article 25 and subsequent articles, which are aimed at making better use of the relevant Community instruments.
– Mr President, at a time when Euroscepticism is intensifying in certain Member States, I believe that the European Union cannot remain indifferent towards the problem of natural disasters and indifferent towards the citizens affected by them. I think that its presence has added value in three sectors: prevention, immediate suppression and restoration.
As far as prevention is concerned, a typical example is flooding from rivers which do not concern just one Member State, but often many more, including candidate states. In Greece, for example, we have precisely this problem with the River Evros, which flows through Bulgaria, Turkey and Greece. Consequently, we need a global strategy for addressing such problems.
As far as immediate suppression is concerned, a typical example is fires, where solidarity is needed between the Member States, which is why I believe we need a European civil protection force, as proposed in the Galeote report, which deals with such matters.
Thirdly, the Berend report deals with the problem of restoring damage through the Solidarity Fund which has existed – and rightly so – since 2002. However, I believe that we need to lower the thresholds for the eligibility of actions, as Mr Berend quite rightly proposes, and extend the scope to include technological disasters, such as major shipwrecks or 'flu epidemics, so that we can supply the populace with vaccines and address the matter adequately.
The matters which we examine in the Berend report will proceed under the codecision procedure and, consequently, Parliament will fight to the end; however, on the matters addressed in the Galeote report, I think that Parliament should not lower the flag either. They are important to the citizens, they are matters which concern their daily lives and we need to fight to the end and put pressure on the Commission and the Council to proceed in the direction that we are calling for.
– Mr President, the citizens affected by natural disasters, by nature itself, should not find themselves up against the indifference of national and Community governments or the absence of integrated support programmes. Most importantly, they cannot constitute a battle field, a field of political expediencies within the framework of the Member States. The policies of the states for materially addressing them have, in principle, two stages: prevention and response.
Firstly I should like to congratulate all the rapporteurs and to say that the report by Mr Capoulas Santos, on behalf of the Committee on Agriculture and Rural Development, is balanced as regards the way in which the problems and proposals are formulated. However, I should like to highlight certain points: firstly, the question of paragraph 16, on the basis of which the creation of a public cofinanced insurance scheme and a reinsurance scheme within the framework of the CAP are proposed, and on paragraphs 17 and 19, on the basis of which the establishment of a new risk management instrument and a system to stabilise the prices and incomes of farmers affected by natural disasters are proposed.
Above all, we must emphasise floods, a matter which exists – and we have experienced it – in Greece, in the Prefecture of Evros where, due to the absence of national measures, the area is affected every year.
I should like to emphasise that the state needs national and cofinanced projects to protect citizens' property and must be denounced by all of us when it is unable to protect citizens' lives.
Mr President, in September 2003, following the unprecedented forest fires of the summer that, as you will recall, affected Portugal and a whole host of regions in southern Europe, we took the floor in order to urge the European Union to equip itself with a permanent rapid reaction force. We appealed at that time, and we continue to appeal, in the four excellent reports presented to us, not only, I would say, for a little less national self-interest regarding civil protection, but also, as Mrs Estrella proposes in paragraphs 3 and 4, for example, of her report, for enhanced European cooperation regarding civil protection. Mr Wojciechowski broadly addressed this precise point.
We need enhanced European cooperation for at least two good reasons. Firstly, the impact of climate change on the frequency of natural disasters, the torrential rain in northern and eastern Europe, drought and the fires that wreaked havoc last year are there to remind us of the crucial need to act, and to act quickly, on this matter.
Secondly, the financial cost of these disasters is increasing, and our Member States are having more and more difficulty in meeting it by themselves. This is, of course, where the Solidarity Fund comes into its own, as it is designed to cover these emergency costs, such as the provision of water, energy and housing, or the repairing of basic infrastructure. I should like to take advantage of this opportunity to thank Mr Berend, who wants to make it easier immediately to access part of the payments and who also proposes to extend the benefit of the Fund to other types of disaster such as drought or even – as he mentioned – biological or chemical terrorist threats or attacks.
The European Union will never, of course, succeed in preventing all natural disasters, but our duty is to help the Europeans who are hit by these tragedies and to coordinate our efforts more effectively in such cases. That is why, despite the reluctance of some Member States, we must also support the creation of a permanent European civil protection force, the famous ‘Green Helmets’. Let us also support the less controversial creation of an operations centre for the management of major crises.
As you can see, Commissioner - and, in saying this, I am responding to a fear expressed by Mrs Haug, which I share - we are not calling here for more Europe, but for a better Europe.
Mr President, Commissioner, ladies and gentlemen, I should like to congratulate all of the rapporteurs and, in particular, Mr Galeote and Mr Berend, on the precision of their reports and the quality of their listening skills.
I am delighted to observe that an agreement has been concluded between our Parliament and the Commission so as to ensure that the scope of the next Solidarity Fund will from now on cover not only natural disasters, but also industrial accidents, terrorist attacks and major public health crises.
I wish to thank the members of the Committee on Regional Development for having supported my amendment, the aim of which is to specify that special attention will be paid to remote or isolated regions, such as island and outermost regions. This specification guarantees that, as from 2007, this Fund can potentially be used in the French Overseas Departments - even if they do not fully meet the general eligibility criteria - so that they can take advantage of emergency aid when a major crisis occurs.
The own-initiative report by the Committee on Regional Development highlights the devastating effect of these disasters on the economy, employment, national and cultural heritage, the environment and tourism and rightly emphasises the need for effective measures regarding warnings, civil protection and aid for the regions and populations affected.
I should like to thank the rapporteur for having included my amendments concerning the outermost regions in the European strategy that he so earnestly desires, in the knowledge that, due to their geographical situation, those regions are exposed to natural risks of a specific character and intensity.
Faced with the numerous threats that regularly place a strain on those regions, from tsunamis to volcanic eruptions, earthquakes to cyclones, and, from now on, the reactivation of mosquito-borne viral diseases, such as chikungunya in Réunion or dengue in Guyana, the overseas populations are awaiting a suitable response from Europe in terms of security, prevention and solidarity. Our Parliament is proving today that it has well and truly listened to them.
Mr President, in my part of Europe floods are the most frequent natural disaster, but this report rightly covers other kinds of natural disasters as well. As far as floods are concerned, neighbouring states should act together, as floods, like pollution, do not stop at borders. The flood prevention programme, like flood risk maps, should be set up not just for national states but for whole river basins.
Since the same kinds of disasters happen year after year, we have to make more effort in forecasting and prevention. The Solidarity Fund does not work in its present form. A new regulation is needed and it should help prevent environmental pollution as a consequence of natural disasters. We should not forget that environmental pollution is a very dangerous consequence of natural disasters in general.
– Mr President, Commissioner, ladies and gentlemen, given the limited amount of time available to me, I would like to focus in particular on fires.
As you know, a delegation visited Spain and Portugal and we were able to witness the scale of the ecological and human tragedy on the ground. We were able to hear directly from the sectors affected how the progressive abandonment of rural areas and of traditional activities creates a fertile environment for these disasters. We heard complaints from people accusing the competent administrations of abandoning the forests.
For our part, we must condemn the lack of a genuine policy for fire prevention and the leniency of the penalties relating to the causing of fires. If we are to be absolutely thorough in our observations, we must point out that, unfortunately, we have witnessed a lack of coordination between the public administrations responsible, and that, in the case of Guadalajara, this has undoubtedly aggravated the disaster.
Ladies and gentlemen, the victims of these disasters deserve their own chapter. In the case in question, they have felt ignored in their own region. From a democratic point of view, it is unacceptable that a committee of enquiry should be set up in Castilla-La Mancha but that the families of the victims should have been excluded.
It has been the European Parliament that has had to come along and put that unspeakable political behaviour right. At the hearing held in Brussels to that end, therefore, a representative of the victims spoke and the European Parliament was able to hear their fair demands as the passive victims of a tragedy that has affected their lives. At least they have been heard. The courts will now decide whether anybody needs to take responsibility, in addition to any political responsibility, which will undoubtedly have to be taken.
I would like to thank the Committee on Regional Development for approving an amendment that I presented on the victims and I hope that plenary will vote in favour of it. That amendment urges the Commission to provide the resources necessary to alleviate the suffering and meet the material needs of all of the victims of natural disasters and their immediate families, by means of the European Union’s Solidarity Fund and other Community instruments.
Finally, I am very much in favour of the reform of the Solidarity Fund and I hope that the Commission, following the mandate from this Parliament, will present a proposal for a directive for the prevention and management of fires within the European Union.
– Mr President, the resolutions that we will approve this morning reflect the truth about the important work that Parliament has been doing on the natural disasters affecting the people and territories of the European Union.
These texts, which represent Parliament’s opinion in this field, state what we have always expressed: the need to draw up and implement European policies for the prevention of those disasters, for immediate intervention capable of combating them effectively and for compensating for the damage caused. We hope that the Council and the Commission will now take Parliament’s proposals into account and respond accordingly, and we shall apply pressure in order to ensure that that happens.
Nevertheless, the texts that we will approve also highlight the lies and agitation that, in my country specifically, have been demonstrated with regard to this action by the European Parliament, in certain cases and from certain political forces and sectors, even misleading people with regard to its very nature. Here today in this very debate we have heard untrue statements – half truths are always untrue – which are entirely contrary to Parliament’s opinion, which is expressed by means of the texts we are to approve and nothing more.
There is an insistence on a partisan and self-interested approach to dealing with disasters and the pain they cause for so many people, in my region, Castilla-La Mancha, for example. This kind of behaviour speaks for itself, and perfectly illustrates the nature of the people indulging in it. I have no doubt that our citizens will be able to identify the culprits.
We are sad about the effects of disasters that have struck us hard and we are sad that we have not dedicated enough time, energy and courage to rejecting this regrettable manipulation. Nevertheless, our confidence in our men and women, our commitment to the truth and our dedication to making the proposals that Parliament will approve today a reality will be our best legacy. That is what we have worked for, that is what we are still working on, and we will continue to do so.
– Mr President, Commissioner, ladies and gentlemen, it is true that in a time of climate change the risk of natural disasters is growing year on year. The Union should of course address this situation, but how do we go about this? I do not feel that the right response would be to create a single European policy to combat natural disasters, as proposed in one of the reports before us. I do not share the view that, once a problem is discovered, the reaction must be to regulate at Union level. As an advocate of consistent implementation of the subsidiarity principle, I take the opposite view, namely that changes to the law at Union level should only be carried out if the Member States are not able to resolve a given problem effectively by themselves. Natural disasters cannot be understood as homogeneous phenomena with single strategies and a single legal framework. Rather, the right way forward is to diversify. Floods are of a completely different nature to, say, fires or droughts. The formulation of a European strategy should be restricted to those types of natural disaster for which there can be added value attached to joint action at Union level. Otherwise, a joint strategy and directive would be meaningless and would be tantamount to excessive regulation without any positive consequences.
I believe that the call to the Commission and the Council to table a proposal to harmonise compulsory measures aimed at punishing those who start fires is a glaring example of a violation of the subsidiarity principle. Just as fires do not usually have a European dimension, the Member States on their own should be responsible for punishing arsonists. On the other hand, I welcome the use of the proposed Galileo system for pre-empting and monitoring natural disasters across the Union, which is an important and positive aspect. As regards the Solidarity Fund Regulation, I particularly welcome the fact that financial aid will be made more accessible in the event of natural disasters, since instead of the current EUR 3 billion or 0.6% of GDP, billion-euro losses or 0.5% of GDP will be sufficient. Furthermore, where losses are lower, the Commission will, according to the proposal, be authorised to assess the situation. The Solidarity Fund will be able to help to repair any damage caused, which may for example help to improve the Union’s image in the eyes of Europe’s citizens. For this I thank all of the rapporteurs.
Mr President, natural disasters, such as floods or droughts, often affect regions in more than one Member State. That is why it would appear to be indispensable for the EU to take joint action either to prevent disasters or to mitigate their impact. The Solidarity Fund should therefore have a broader scope than it does at present. This would permit a faster response to crisis situations resulting from natural disasters as well as those caused by industrial or technological disasters, or by terrorist acts.
Furthermore, it is also necessary to formulate a European strategy for dealing with the impact of natural disasters, in addition to appropriate Community prevention measures, the tailoring of Structural Funds spending to disaster prevention and closer coordination with other Community instruments. Once we have secured the necessary flexibility with regard to the distribution of available resources from various funds, we can then increase their efficiency in the event of a disaster.
In addition to this, both individual Member States and the European Union institutions have to focus in particular on making the existing early warning systems more effective in order to minimise the impact of disasters. Even the largest Solidarity Fund imaginable, let alone the actual level of funding available over the next seven years, would not be able to cover all the costs incurred by European Union citizens each year as a result of the damage caused by unforeseen disasters and catastrophes.
Mr President, I am from Ireland. These proposals relate to natural disasters, such as fires, droughts and floods. In Ireland, thankfully, we do not have forest fires or droughts; we have lots of rain – sometimes too much – but no major floods. Therefore, the Galeote Quecedo report is of little relevance to Ireland: it is heavily oriented towards the Mediterranean. I have no problem with that. If we are a European Community we must support each other, while at the same time respecting the principle of subsidiarity. European solidarity is the spirit that should underpin all our responses to initiatives such as the reports we are debating today. The Solidarity Fund is crucial.
These reports are well drafted. In the Galeote Quecedo report the emphasis is on prevention, research and risk management. It also proposes identifying vulnerable areas so that preventive measures can be put in place well in advance.
What is crucially important is that the environmental issue should be taken into consideration. Many of the environmental problems we are now encountering are caused by climate change and they are self-inflicted. Droughts and floods in particular are the direct result of environmental neglect and mismanagement: they are manmade.
The EU is supposed to be leading the way in terms of environmental change, but at the same time the reality is that we are still destroying the world’s environment and we are doing it on a daily basis: greenhouse gas emission levels, for example, are being ignored by many EU countries, including, sadly, my own country. The sooner we, as a world community, wake up to this reality, the less will be the need to produce and to adopt the crisis-management measures that we are debating and, hopefully, adopting today.
I congratulate Mr Galeote Quecedo and Mr Berend once again on a job well done.
Mr President, the European Parliament sometimes deals with matters that really only concern an elite group, but it mainly handles issues that concern everyone. Natural disasters belong to the latter group.
Frequent floods, such as those in the region I come from, namely Central and Eastern Europe, but also the fires which are typical in the southern part of our continent, are real challenges for the international community, including the European Parliament. It is important in this context that, instead of increasing the funds set aside for such matters in the 2007-2013 budget, we should make them more flexible and remove the red tape which makes it impossible to use the funds in line with the types of disasters that occur. A good example is the situation in Poland in 1997, before enlargement, when my country was affected by major flooding and these funds were reallocated.
Finally, we must make use of both the Structural Funds in order to minimise the effects of disasters, as well the European Solidarity Fund to help the victims of such disasters. As Mr Wojciechowski said a short time ago, this is an example of European solidarity.
. Mr President, we all recognise the importance of being prepared for disasters. We all wish for a better response to emergency situations. Significantly, we all recognise the need to work together. The resolutions passed by Parliament last year, these commendable reports and the Commission’s proposals all aim to achieve the same purpose.
The call for increased cooperation in civil protection clearly reflects the Commission’s line of thought. To react effectively to a disaster, we need to have all our available resources in a state of ready deployment. When these do not suffice or are unavailable, the Commission needs to be empowered to find alternative means.
As regards the agricultural aspects, I should like to emphasise that the Commission will do its utmost to optimise the use of existing instruments. It is clear that, at this stage, solutions or assistance for the agricultural or forestry sector in the event of natural disasters will have to come via existing instruments under the rural development and forest policies, state aid and the possibilities that exist under the first pillar of the common agricultural policy.
I would be more cautious as regards greater budgetary flexibility to ease the problems for the agricultural sector. We are tied to the funds available. I see major difficulties in using underspent budget lines for disaster relief purposes, but the Commission is prepared to analyse the feasibility of any suggestions. One difficulty, for example, is that we will only know with any certainty late in the budget year whether there is any margin left in the budget. Finally, it should be remembered that in the future we will be more likely to have to apply financial discipline, which will reduce the likelihood of underspent amounts.
The Commission is also examining whether risk and crisis management instruments to support the agricultural sector could be a way forward.
I am particularly grateful for the great expression of support the Commission’s proposal to adjust and improve the EU Solidarity Fund has received today. With the new fund, the EU will have an instrument at its disposal that allows it effectively to assist Member States and candidate countries whenever a crisis situation arises. An act of European solidarity can be counted on, no matter whether in response to a natural or another kind of serious disaster. This will be good not only for the European Union’s image but also, more importantly, for the Union, the Member States and acceding countries and their regions and, in particular, for the people affected by such disastrous events.
The rapporteur and other honourable Members have spoken in favour of all major elements of the Commission proposal. This represents invaluable support in steering the proposal through the remaining steps of the legislative procedure. In the light of this far-reaching agreement between our two institutions, the Commission appeals to the Member States and the Council to rethink their position which, up to now, has certainly been much less favourable than that of this House.
I note that you have proposed to grant Solidarity Fund assistance to candidate countries only if the same disaster also affects a Member State, even if this issue has not been discussed today. While I understand the underlying reason – i.e. not to financially overburden the fund – this proposal puts candidate countries in a worse position than they are currently in. At present, they are on an equal footing with Member States as regards eligibility for the fund. I would ask honourable Members to reflect again on whether politically this is what they really want.
I also note that the use of the Solidarity Fund for preventative measures has been proposed. There can be no doubt that prevention is an extremely important part of a comprehensive policy in relation to disasters, a view the Commission fully supports. But it cannot be the role of the Solidarity Fund, which has been designed to bear some of the emergency costs incurred by Member States in dealing with disasters. At EU level, prevention and reconstruction measures can be supported by the structural funds and the Cohesion Fund, or by agricultural funds. In fact, risk prevention is one of the European Rural Development Fund’s priorities for the period 2007-2013. In addition, rural development measures under the European Agricultural Guidance and Guarantee Fund can finance the restoration of agricultural production potential damaged by natural disasters and the introduction of appropriate prevention instruments, including risk prevention for forest fires.
We need to strengthen all of the European Union’s existing instruments for the benefit of our environment and, more importantly, for the safety and wellbeing of our citizens.
I agree with those Members who said that actions of solidarity and actions taken to prevent disasters and deal with their consequences will bring Europe closer to its citizens. These issues are extremely important in order to get the European citizens’ full support for our work. That is why I should like to thank again all the rapporteurs, Mr Capoulas Santos, Mr Galeote Quecedo, Mrs Estrela and Mr Berend, for their excellent reports that will strengthen European identity.
The debate is closed.
The vote will take place at 12 noon.
The recent floods in central and eastern European countries clearly showed that, more than ever, an effective and rapid solidarity-based response of the European Union to this type of major crisis is required. Due to the recurrence of such events, it is of the utmost importance that the solidarity instrument should allow for appropriate EU level response to major crises. As with the instruments that are currently available, it is extremely difficult to react properly, as illustrated by recent events.
I warmly welcome our rapporteur’s approach, which argues that the Solidarity Fund must be adapted to new challenges and that there is potential for improvement in the way it is used. Major natural disasters within the Union can cause significant human, economic and environmental damages as well as it can affect more than just one European country. We must ensure that effective and targeted Community action is possible in areas where public opinion expects the Community to act. In this respect, we must also ensure that fund’s financial resources match its geographically and thematically enlarged scope of application.
The next item is the vote.
Mr President, I would ask that Amendment 7 to paragraph 1, in which a proposal has been made to add 'in particular in China, Belarus, Cuba and North Korea’, also include the words: ‘Colombia, Turkey and Tunisia’. Paragraph 1 would therefore become the following: ‘is concerned at the high number of journalists being convicted worldwide, in particular in China, Belarus, Cuba, North Korea, Colombia, Turkey and Tunisia'.
. – Mr President, I should like to request a roll-call vote on the motion for a resolution.
. – This proposal was the result of a consensus and a combination of various contributions, and I should like to make an addendum, which has emerged from the consensus between the main political families in Parliament, in order to make this point more precise.
I shall now read the addendum: ‘calls for this programme to be reflected tangibly in the individualisation of funding for appropriate actions aimed at preventing the risks of forest fires, either via the creation of a specific regulation with appropriate funding, or via the individualisation of a budgetary heading devoted to such actions within EAFRD or the LIFE+ draft regulation.’
. – Mr President, I should like to request a roll-call vote on the final resolution.
– Mr President, I am sorry, but you are speaking so quickly that the interpreters are translating too unclearly for us to understand.
That concludes the vote.
. This report represents Parliament’s position on the Community’s strategic orientations for the cohesion policy for 2007-2013. As substitute for the Committee on Regional Development and permanent Member and shadow rapporteur on this report for the Committee on Transport and Tourism, I have made firm calls for European economic growth and competitiveness to be decentralised and shifted away from the centre of the Community area to cover all regions, in particular those less wealthy.
I also feel that these regions will only be able to make a decisive contribution towards creating sustainable employment and towards economic growth in the EU if the existing financial measures specially created to offset the negative effects on regional economies, the dispersion, small size and distance from the European mainland of the outermost regions are stepped up. In other words, I believe that a better and more effective Union requires better policies and more resources, with a view to sustainable development, which will in turn contribute towards economic and territorial cohesion, the primary objective of cohesion policy, as enshrined in the Treaties.
I therefore voted in favour of the Krehl report.
. The Commission’s proposal on the Community’s strategic guidelines for 2007-2013 – on the basis of which the Member States will define their Structural Fund operational programmes – leaves no room for doubt as to the way in which the cohesion policy will be subordinate to the funding of the ‘Lisbon Strategy’ and to the interests of Europe’s captains of industry.
Among other objectives, competitiveness, privatisation, reducing the public sector and the role of the State in the economy, public-private partnerships, support for the infrastructure of recently privatised sectors and flexibility of the labour market have become objectives of the pseudo-policy of ‘cohesion’.
The consequences of the change of priority of the Funds – relegating ‘economic and social cohesion’ – is much more significant than it might first appear, even though some concerns do emerge as to whether this will be to the detriment of 'cohesion'.
Originally, the report clearly rejected the idea that a minimum of 60% of the amounts of the Structural Fund for convergence regions (75% for the others) must be earmarked for funding the objectives of the ‘Lisbon Strategy', and that that criterion had been accepted via Parliament's adoption of the interinstitutional agreement.
Hence our vote against.
. – As the elected representative of a French region that has been particularly affected by unemployment and relocations – the Nord-Pas de Calais – I clearly approve of the ambition stated in the report, which is one of supporting growth and employment. European regional policy, however, cannot fulfil those objectives.
In 2000, the cantons of French Hainault already lost the structural funds allocated under Objective 1. Between 2007 and 2013, European regional expenditure will increase by 31% but, as a result of the unprepared-for enlargement, the proportion allocated to French regions will decrease further.
Above all, European regional aid does not call into question the policy of the Europe of Brussels without borders, a policy which, while shackling our businesses and our farmers with increasingly binding directives, abandons them to unfettered competition from countries such as China, which practise a genuine form of social dumping.
Almost one year ago, the people of France and the Netherlands said ‘No’ to this Europe of economic stagnation and social regression. Only another kind of Europe, founded on the sovereignty of its nations and on free cooperation, will enable our countries to benefit from genuine economic and social growth.
. I voted for the Krehl report on the Community strategic guidelines on the basis that it goes some way in attempting to inject a more social and environmental side to the Commission's proposed strategic guidelines and because it supports sound partnership between all parties and the strengthening of civil society.
However, this vote should not imply acceptance of every word of the report. I have grave concerns about the inclusion in Ms. Krehl's report of a call for the Commission to promote the use of Public-Private Partnerships and about the absence of a specific rejection of earmarking and the thinking behind that approach.
. The idea of grouping resources and guidelines aimed at developing countries, countries in transition and industrialised countries into one single instrument, and the subsequent regulation thereof in accordance with their geopolitical and economic ‘roles’, is one that we find alarming. We are particularly concerned at the excessive prominence attached to the economic and business dimension that the rapporteur has sought to include in the regulation.
What is thus being promoted is a development policy in which the EU’s economic and geo-strategic interests take precedence over the interests of the countries with which it establishes relations. What is more, ‘cooperation with international financial institutions’ is being proposed, demonstrating the support for the policy of structural reforms and adjustments promoted by those institutions. This is seen, for example, in the plundering of the natural resources and the wealth of many countries, in the exploitation of the work force, and in the privatisation of essential goods and services, such as water, health and social security.
Attempts are being made, in a somewhat underhand manner, to export and intensify capitalist exploitation and the current neoliberal model under the cloak of ‘consolidation of the rule of law’ and ‘good governance’.
The set of general priorities and principles being established gives us the greatest concern with regard to the set of ‘simplified regulations’ to follow.
. This report on Financing Development and Economic Cooperation actions by the EU has been the subject of much debate. As draftsman for the INTA Committee, I have worked with colleagues to ensure that the future shape of this instrument reflects the progressive gains made by the European Parliament over the years in terms of poverty alleviation and empowerment.
I believe the Parliament was right to reject the original 2004 proposals which prevented the Parliament from establishing priorities and allocating funds to concrete programmes. We were also right to reject an open-ended instrument which would prevent Parliament from fully co-determining, on a regular basis, the objectives, scope and methods to be employed by the different instruments. I am glad to see we have achieved breakthroughs on review and expiry clauses to allow for better modifications and reporting.
I firmly believe that, as the legislative authority, the European Parliament must continue to have a role both in the setting of priorities and through a call-back arrangement. Our citizens, who have mandated us to set policies and scrutinise the executive, expect no less.
. The practical outcome of the vote on this report is that there is indeed divergence between Parliament – in the guise of the Committee on Development – and the Commission on the financial instruments for the purposes of economic cooperation and development. It is therefore important for us to deal with what we believe to be the final outcome of this debate.
Rather than the issue of whether there are one or two instruments, depending on whether the countries involved are industrialised or not, the important thing is that the EU ought to be aware of its financial limitations – all too evident in the next financial framework – and must therefore set out clear priorities and criteria for action. Given that it is impossible to attend to all situations, the priority regions and programmes need to be identified. This, rather than the number of programmes, is the crucial question. Furthermore, international cooperation is not an exercise in competition between possible world powers. More than anything, it must be a coherent expression of an external policy that respects values, principles and priorities.
Mr President, I voted against Mr Berend’s report, in spite of the fact that it was an excellent report. I voted against it because, while we have extended the scope of the Solidarity Fund – which now includes everything from industrial disasters to terrorist attacks – we have narrowed down its regional scope, and in particular, we did not extend it to areas situated in potential Member States, in regions adjacent to the territory of current Member States.
We have excluded from it the entire Western Balkan region, which I find very regrettable, because if the Danube floods, the Solidarity Fund will assist Romania and Hungary, but it will not assist Serbia and Vojvodina. This is entirely unacceptable and contrary to the permanent requirement of considering the neighbouring Western Balkan regions as potential Member States. This is a concrete situation where selfishness has already won.
. The Portuguese members of the Socialist Group in the European Parliament abstained from the vote on the report on the EU’s Solidarity Fund because, although this Fund is an instrument of the highest importance for the policy of European solidarity, it did not undergo the necessary reforms to make it more effective and workable in terms of its objectives.
On the other hand, despite the fact that the proposals aimed at including drought in the report before us were incorporated, some of which we had tabled, insufficient attention is paid to the phenomena of extreme drought and high temperatures, to the natural disasters that have lain waste to a number of European countries, especially in southern Europe. As they develop slowly, these phenomena are rarely perceptible over a short space of time.
These proposals also state that the removal of the regional criterion from the scope of the regulation, only appearing as a public criterion, is clearly inadequate. This amendment was a waste of time in terms of the objective of recovering the economic, social and territorial cohesion of the affected areas, with the support of this instrument.
We should like to emphasise the fact that, in spite of everything, some progress was made in relation to the doctrine, and that, accordingly, its particular character was acknowledged.
.I voted in favour of the excellent report by my colleague, Mr Berend, on the proposal for a regulation, at first reading, of the European Parliament and of the Council on establishing the European Union Solidarity Fund. It was becoming urgent to reform the Fund, which was created in 2002 and which has sole responsibility for dealing exclusively with natural disasters, in order to enlarge its scope, to simplify the way in which it is used from the point of view of emergencies and, lastly, to prevent misuse. Not only the major climate, industrial and technological changes, but also terrorism, health risks and so on were making it crucial for the European Union to provide its citizens and the Member States with access to a tool that is capable of coping with a disaster that would render a Member State, on its own, powerless. The reform of this Fund is a crucial safety element in today’s risk society.
.  Some of the proposals that we tabled were unfortunately rejected, which were as follows:
- maintaining the eligibility of regional disasters in the Solidarity Fund; and
- the possibility of higher levels of financial assistance from the Solidarity Fund – 75% rather than 50% of the total eligible costs – for ‘cohesion’ countries and for ‘convergence’ regions.
I should like to say that the same European Parliament adopted on the same day, in the Quecedo report, the recital stating that ‘the EUSF should continue to enable action to be taken in the case of disasters which although significant do not achieve the minimum level required and that assistance may also be provided in special circumstances in cases where most of the population in a specific region has been affected by a disaster which will have a serious, long-term effect on their living conditions’.
This contradiction between the content of the adopted resolutions – legislative and non-legislative – is highly significant.
In other words, when it comes to stating good intentions – such as in the ‘Quecedo’ report – the majority in Parliament approves, but when it comes to making the execution and the funding of those intentions a reality – such as in the Berend report – the majority in Parliament turns its back, rejecting the regional dimension of the Fund and clearly benefiting the large countries, with their majority representation in Parliament.
. I abstained from the vote on the EU Solidarity Fund because I believe that the review of this instrument fell well short of what is urgently required if we are to address natural disasters that occur without prior warning and that have devastated Union territory.
This review should have taken account of the serious nature of the situation, including the fires that have devastated entire forests, the droughts that have lasted for years and the torrential rains that have lain waste to whole regions in Europe.
Yet what we have is a review that failed to take account of the reforms needed to increase the effectiveness and workability of the Fund.
In spite of the timely inclusion of drought in this instrument, I feel that this phenomenon, which develops slowly and is barely perceptible in the short term, has not been given due prominence. Extreme drought has now affected France, Italy, Spain and Portugal.
Lastly, by opting for public, as opposed to regional, criteria, the opportunity has been missed for this instrument to be given the means to carry out adequate recovery of the economic, social and territorial cohesion of the affected areas.
. I support this report. For too long the European Union has not paid sufficient attention to the need for a common energy policy. We have spent billions on security of food supplies via the CAP, yet nothing on security of energy supplies, leaving the prospect that Europe’s future would be, in a crisis, eating raw vegetables in the dark.
Recent events in Russia – and elsewhere – show the importance of energy security. This must become a key element of our foreign policy in cooperation with the world’s other major consumers whether the United States or Japan, China or India.
At the same time, we must stop tying our hands behind our backs. A tidal barrage across the Severn Estuary in my own constituency could supply up to 10% of Britain’s energy needs from a renewable green scheme with no CO2 emissions. Yet this scheme could be blocked with its enormous positive benefits by the fine print of the Habitats Directive leaving the unsafe alternative of nuclear power, which is infinitely more polluting to habitats across the world. We still have farms in the United Kingdom that have restrictions on stock movements left over from the Chernobyl disaster two decades ago!
.Even if the basic idea of the Energy Community Treaty (ECT) appears sound, insofar as it is concerned with helping countries in south-east Europe, which are experiencing significant problems in that sphere, we believe that this Treaty has, inter alia, two major flaws.
Firstly, the Treaties do not confer any powers regarding energy – and, still less, powers of equivalent significance – on the European Union, the Commission having made use of provisions on competition policy to claim such powers.
Secondly, the ultimate aim of the ECT is to create an internal energy market between the European Union and nine other countries, even though, within the EU, this policy has already shown its limits: the gradual replacement of public monopolies by monopolies or quasi-monopolies, with an attack on public services; the rise in electricity prices even in those countries in which electricity generation depends very little on the price of oil; the risk of shortages in the short term because of a policy that gives priority to deregulation faced with the issue of security of supply; and so on.
There were other ways of helping our European neighbours to meet their energy needs aside from creating a controversial institutional and political system within the European Union itself. As usual, however, the pro-European ideology has prevailed.
Mr President, the EU’s human rights policy needs to be independent and bold, and we cannot turn our back on human rights violations for economic interests, for example. Human rights cannot be relinquished, and no price can be put on them.
I have repeatedly expressed concern about the EU’s growing dependence on energy. That in itself is not a danger, but difficulties arise if the dependence is one-sided. EU dependence on Russian energy resources in particular seems to be growing. It is increasing to a level that could be regarded as worrying, both in terms of security of supply and, in particular, for political reasons. I would like us to have had the courage to say that there was a risk and draw the necessary conclusions.
.I voted in favour of the report by my fellow Member, Mr Howitt, on Human Rights in the World 2005 and the EU’s policy on the matter. At a time when the major victories in the field of human rights are being continually and insidiously undermined, the role of the European Union, as an emerging humanist civilisation, is vital. As the representative of EU citizens, the European Parliament has a great and immense responsibility where human rights are concerned. Firstly, within the Union itself by ensuring that the Member States ratify and implement the major international human rights treaties. Secondly, the Union, as an area of peace and democracy, must remain the guarantor for human rights in the world by ensuring that our declarations based on our values are followed through in all European policies.
. In supporting this report, I am keenly aware that the EU stands accused of paying lip service to human rights, ignoring abuses by major trading partners, arguing for UN reforms it will not implement, and ignoring international legal obligations at home whilst preaching them abroad.
It is hypocrisy that Colombia gets trade advantages for workers' rights when it has the world's highest rate of murders of trade unionists and that EU officials in Zimbabwe are ignorant of key EU human rights guidelines.
It is even worse that EU governments fail to practice what they preach. Nine countries, including Ireland, Germany and Portugal, refuse to sign the UN Optional Protocol to the Convention against Torture. Eleven countries have not signed the Council of Europe Convention on Action against Trafficking in Human Beings. Seven countries are considering opt-outs from the jurisdiction of the International Criminal Court.
I fully support the conclusions by my colleague Richard Howitt and his call for a unified EU human rights report identifying an annual list of countries of particular concern, a sliding scale of sanctions against abuser countries, removing the national veto for their agreement, implementing the human rights and democracy clause in the EU's international agreements and introducing human rights impact assessments for EU actions abroad.
The promotion of human rights is an extremely important issue of which account should be taken in all policy areas. We believe that human rights are universal and that we should fight to ensure that they are respected in all countries. However, the European Parliament is using this report to promote the EU’s positions.
We are opposed to quite a few features of the report, for example those wordings designed to increase the power of the European Parliament, and we have therefore voted against the report. Obviously, we condemn all human rights violations.
. This report contains some points with which we agree – such as the need to safeguard the fundamental rights of the Sahrawi people and to ensure a just and lasting solution to the conflict in Western Sahara based on the Sahrawi people’s right to self-determination, in accordance with the relevant resolutions of the Security Council, especially Resolution 1495. Yet in common with previous years, this report has been little more than an exercise in hypocrisy, a weapon of pressure and political interference, in which so-called ‘friendly’ countries are protected and the ‘others’, those that the USA and EU have designated as a target, are criticised.
This is an exercise with which we can have no truck.
Consequently, the majority in Parliament once again refuses to condemn the serious violations of human rights committed in Iraq, fails to note that the war in Iraq is illegal and runs counter to international law and the United Nations Charter, and omits to call on the UN to open up a detailed inquiry into the use of banned weapons, such as white phosphorous during the capture of Fallujah, and of ‘collective punishment’ against the Iraqi people.
The majority in Parliament has also not issued a single word of condemnation towards the Israeli Government for the occupation and oppression of Palestine.
.This report will no more improve the worldwide human rights situation than previous reports on the same subject did. Its real aim, however, is something different. It is aimed at increasing the powers of the Europe of Brussels regarding foreign policy.
In speaking of ‘the powerful impact the EU can have on human rights when it speaks with one voice’, particularly at the UN, and in drafting proposals designed to increase this ‘impact', Mr Howitt's report is in keeping with the idea that consists in gradually depriving the Member States of their sovereignty regarding foreign policy, to the advantage of the European institutions. That is the ambition of the Common Foreign and Security Policy, the CFSP, which consists, inter alia, in stripping France of its permanent seat on the United Nations Security Council.
On the other hand, Article 97, which requires European governments to be even more tolerant than at present with regard to non-European immigration, jeopardises the human rights situation in our very own countries. In fact, the areas of lawlessness that are multiplying in our urban areas are one of the consequences of the uncontrolled immigration to which our nations have been subjected for 30 years.
. I voted for my colleague Richard Howitt's report on Human Rights in the World. In particular, I voted in favour of Amendment 12 on the violation of human rights in the Western Sahara, which was a free vote.
. – It is unfortunate that, when it voted today, this House rejected a motion from my Group which condemns the grave human rights abuses in Iraq and recalls ‘that the war in Iraq is illegal and violates both international law and the Charter of the United Nations’. A majority in this House, voting by roll-call, was also found to reject the demand that the UN should mount an investigation ‘into the human rights violations committed by the international coalition, particularly as regards the use of prohibited weapons such as white phosphorus in the attack on Fallujah and the collective punishments inflicted on the Iraqi population, which are banned by international agreements’. This vote may be taken as emblematic of the double standards to be found in the human rights report. Human rights violations in states with which the European Union is on friendly terms are subject to insufficient criticism or to none whatever. One consequence of this is that no reference is made to the ongoing offences against human rights in Turkey. Restrictions imposed around the world on the right to refuse to do military service are simply whitewashed away, and, if one were to go by the human rights report, neither NATO nor EU Member States are waging war or participating in warfare at all. It was heartening, though, to note the adoption of a motion on the Western Sahara in which the Group of the Left denounced ‘the continued violations of the human rights of Saharaui population’ and called for ‘the protection of the Saharaui people’.
. The extraordinary role played by the EU as a whole, and by the Member States individually, in promoting human rights on the world stage is something in which, as Europeans and as citizens of the world, we should all take pride. Let us face facts – the picture is on the whole a positive one.
Traditionally, Parliament used to publish every year what bordered on a list of violations of human rights around the world, and ultimately failed in its objective to monitor the activities of the Community institutions. Indeed, without prejudice to constant concern with human rights violations, Parliament’s main obligation is to assess the usefulness of our endeavours in combating these violations.
Accordingly, I welcome this new approach and believe that it will only be truly effective when it is accompanied by a genuine assessment of the impact of EU human rights actions at international level, in the short, medium and long term. The impact of our actions is a determining factor in whether or not those actions are worthwhile. In politics, good intentions are not only inadequate, they are also a waste.
. I and my British Conservative colleagues support the highest standards of human rights in the world. However, the issue of an absolute ban on the death sentence remains a conscience based issue for individual MEPs. Nevertheless, we all condemn the inappropriate and excessive use of the death penalty in countries such as China and Iran.
We believe that issues of international human rights violations should not be dealt with by the International Criminal Court but should be convened by UN ad hoc Tribunals.
– The report by the Committee on Foreign Affairs of the European Parliament on ‘human rights in the world’ cynically expresses the imperialist policy of the ΕU. It endeavours to present it like a global trustee and defender of human rights, an 'exporter' of democracy to the world.
The EU's respect for and devotion to human rights and democracy was experienced at first hand by the people of former Yugoslavia, by Afghanistan, by Iraq, by Palestine and so on, who have been drenched in blood by the imperialists of the ΕU, the USA and ΝΑΤΟ, in the name of human rights.
It uses human rights and their selective, so-called protection as a pretext which gives it the right to intervene in every corner of the planet. Through the European Initiative for Democracy and Human Rights (ΕΙDHR) it finances 'coloured revolutions' and all sorts of submissive NGOs in order to coerce and undermine governments of countries which do not comply with its strategic aims.
The references in the report to poverty, the environment, employment rights and so forth are an insult to the peoples groaning beneath imperialist sovereignty and capitalist exploitation.
The Kommounistiko Komma Elladas voted against the report, denouncing the insulting hypocrisy of the ΕU and the selective use of human rights as a means of imperialist pressure and even of unleashing wars against peoples.
. I and my British Conservative colleagues welcome much of what is contained in this report. We support the emphasis on qualitative value for money, the proposals on cost-benefit studies and agree that the Commission should be providing greater vision on economic reform.
There are some areas of this report that we are unable to support, such as the CFSP text and the references to the new freedom, security and justice agenda. These are areas where the Conservative Party has had a long-standing opposition to moving to the Community method.
The Swedish Conservatives have today voted in favour of Mr Elles’s report on the 2007 budget: the Commission’s report on the Annual Policy Strategy. We are, however, critical of the report’s assertion that setting up what is known as the Globalisation Fund may constitute important progress for the EU.
Moreover, we reject the report’s proposal that, in the long run, the EU should have its own resources rather than rely on contributions by the Member States. Our basic view is that it must be for the Member States to decide what resources the Union has at its disposal. Any form of EU tax would be a departure from this principle.
. This report concerns the budgetary guidelines for 2007, the first of the financial framework 2007-2013, and is hindered by the most worrying aspects of the agreement on the financial perspective.
Unfortunately, and unsurprisingly, the guidelines for 2007 give tangible form, in budgetary terms, to the EU’s policies of capitalist competition, liberalisation, interference, militarisation and securitarianism.
Unsurprisingly, therefore, the majority in Parliament rejected the observation that ‘the Lisbon Strategy has proved itself to be a failure as regards the implementation of its stated objectives of 3% average economic growth and full employment via the creation of 20 million jobs’.
It has also rejected the evidence that this ‘Strategy’ is ‘the main instrument of promoting the liberalisation and privatisation of public services, the flexibility and adaptability of the labour markets, lower salaries and the opening to private interests of the core provision of social security, including pensions and health’.
Even in the management of Community programmes and agencies, the policy of lowest cost (who would have thought it?), whereby services are 'outsourced' and 'hired out’, has been pursued with such zeal that even entities that support the EU’s propaganda effort run the risk of being closed or privatised.
. I welcome this report which addresses the Commission's strategic priorities for 2007. Establishing clear priorities has become increasingly important in the case of the external actions budget heading given the cuts amounting to around 20% in funds committed. More than ever the trade dimension continues to impact on domestic political priorities in the budget. If the Doha Round is successfully concluded, the conditional agreement on the definitive elimination of all forms of agricultural export subsidies by 2013 would translate into incremental yearly EC budget savings that are estimated to be around EUR 3 500-4 000 million per year, depending on internal and world market prices, as of 2013.
As rapporteur for a forthcoming report on trade-related assistance and draftsman for the annual strategic priorities, I have called for greater transparency in the funding of the so-called 'Barroso' billion, committed to support the trading capacity of developing countries. This pledge should not involve cosmetic re-labelling of funds given to infrastructure. The Commission must commit to producing an annual report on aid for trade to enable Parliament to scrutinise these funds and assure that they are truly additional.
. The situation described in this report demonstrates how all of the shortcomings relating to the adoption of the financial perspective 2007-2013 have brought increasing, unnecessary difficulties for the functioning of the EU.
First and foremost, the glaring discrepancy between the Union’s budget and its increasing responsibilities can only have detrimental consequences for the EU's capacity to take action, and in turn for its image among the citizens. On the other hand, there can be no doubt that, on account of the delays that have occurred, this is a document that does not give a quantitative expression of priorities. Without values, it is difficult to appreciate the extent to which the proposed options are to be pursued.
This presents us with a twofold difficulty. In light of the circumstances, it was inevitable that this would be the case. Consequently, what remains is for us to draw the necessary lessons from this situation for the future, the main one being that we must first agree on the major objectives and the Union’s designs, and which policies we should be pursuing whereby we shall be able, in good time, to obtain an agreement as to the funds that they need.
The report proposes an insurance scheme for farmers, jointly financed by farmers, the Member States and the EU within the framework of the common agricultural policy. That is something about which we have our doubts.
We Swedish Social Democrats are opposed to new instruments and more funding for the agricultural sector. Given the heavy funding of the EU’s common agricultural policy from the budget, the sector itself should be able to finance aid to farmers hit by natural disasters. Moreover, there is no scope in the budget for increased appropriations.
We therefore voted against the report.
In an EU with 25 Member States, the report focuses too much on the problems in the Mediterranean area of Europe. Within the EU, there is a host of problems resulting from freaks of nature, such as floods in central Europe and heavy storms and frost in northern Europe, yet it is forest fires in southern Europe that are the problem constantly addressed by the European Parliament as one that needs to be remedied through the EU. We believe, however, that it is exclusively the Member States affected that are responsible for ensuring that measures are taken in this area. The fact is that, if the Member States are relieved of responsibility for taking such measures and for putting preventive systems in place to forestall disasters of this type, the risks will increase. In insurance theory, this is called ‘moral hazard’.
The report lists a host of different measures at EU level, all with attendant costs requiring significant increases in the budget. We are opposed to a specific EU programme for forest protection because we believe that it is the Member States that should assume responsibility for protecting forests. The report’s idea of awareness campaigns at EU level with a view to promoting a change of attitude towards the use of fire (paragraph 23) is one of several examples of the way in which the wealth of ideas that emerged while the report was being prepared has completely lost touch with reality.
We have therefore voted against the report.
– Agricultural and forestry production are closely bound up with nature and constantly exposed to it. Consequently, there needs to be a compensation fund, especially for small- and medium-sized holdings which, unless they receive compensation from the ΕU and the state, cannot continue their activities because, apart from the consequences of the anti-farming policy of the ΕU, they have to deal with climatic dangers, as in my country, in the areas of Thrace and Thessalia, where their production has been destroyed by floods and they face an acute problem of survival.
Nonetheless, we cannot ignore the fact that the frequency of unforeseen natural phenomena and the risk of the viability of farmers is a consequence of the predatory plundering of natural wealth and commercialisation of the environment, a policy which constitutes the cause and which, unfortunately, is being promoted by the ΕU with tragic consequences.
If this philosophy continues of not addressing the cause and of fire-fighting by giving compensation, then the consequences of the fatal climatic phenomena will soon be so great that it will be impossible to satisfy the people affected with compensation, even if it accounts for a large sum in Community and national funds.
A review of this policy is therefore the best way of preventing and protecting against natural disasters.
. As with the Estrela report, I do not believe that there is practical or financial justification for creating an agency on drought and floods. Other forms of environmental action on floods are urgently required.
. Following the natural disasters across large parts of Europe, we have seen the inadequacy of the Solidarity Fund since it was set up in 2002, given the unpredictable nature of these phenomena. The vulnerability of farming to the climate has been shown in stark relief in recent years by cases of extreme drought in Portugal, Spain, Italy and France.
In light of these situations, and the need to prevent future recurrences, the rapporteur has suggested a fresh approach to improving protection for communities and farmers from the devastating impact. I therefore feel it is vitally important to set up a disaster management system, a risk management system and a stabilisation support system following such crises.
Lastly, training for prevention is a further crucial measure in such situations. As part of the civil protection measures, the Forest Focus programme and the rural development programmes, we have a framework in place for the necessary measures for raising awareness among communities and prevention training and information for those responsible for crisis management in these situations. All measures – both those already in existence and those proposed here – need to be available.
For these reasons, I voted in favour of the Capoulas Santos report.
Mr President, even though this does not come under the explanations of vote, I should like to take advantage of this opportunity to thank you for the expertise you have demonstrated in presiding over the House. You will have noticed that many of us support you in that regard.
It was with great conviction that I voted in favour of the Galeote Quecedo report, particularly Articles 18 and 32. Article 18 refers to best practices, by maintaining that the experience built up both at national and at regional and local levels should be disseminated and used in other countries. In that connection, I believe that we could genuinely help other countries a great deal, through volunteering, for instance, as done by fire fighters, whose work can be carried out in many other regions and countries. I sincerely hope, therefore, that we will proceed along those lines.
Article 32, on the other hand, refers to the removal of administrative barriers, particularly for border regions, which have specific needs. I completely agree with this.
. In view of the fact that the report acknowledges the following issues:
1 – The ‘specific nature of natural disasters occurring in the Mediterranean’;
2 – The necessary adaptation of Community instruments on prevention, research and risk management, civil protection and solidarity;
3 – The need to carry out an exhaustive survey of the locations which are most vulnerable to fires and to prolonged droughts;
4 – The need to adapt future strategies to outlying and outermost regions, and in the least favoured regions concerned by the ‘convergence’ objective.
5 – the need to set up a forest fire protection programme, with a view to developing a more prominent and better integrated pan-European culture of forest fire risk prevention and management, in order to complement current national instruments;
6 – The need to set up a European monitoring centre for drought and desertification integrated into the activities of the seventh framework research programme (2007-2013);
7 – the need to warn Member States as to the importance of carrying out their rural development plans, and of including within those plans proposals aimed at resolving demographic decline and the low levels of retraining the work force, the abandonment, reforestation and excessive fragmentation of these areas,
I voted in favour of this report.
. We warmly welcome the fact that some of the proposals we tabled were adopted, which were as follows:
- protecting the scope of the Solidarity Fund, which should continue to cover intervention in the case of disasters which are, though significant, under the damage threshold laid down but embody severe and lasting repercussions on the living conditions of the inhabitants of a given region, with the possibility of extraordinary assistance existing in such cases;
- the existence of a wide network of agricultural SMEs and an agricultural policy promoting more sustainable production methods, notably as regards water and soil use, is a vital precondition for fighting the effects of drought and forest fires;
- believes it is essential, in the context of the new financial framework for 2007-2013, to establish a Community programme for protection against forest fires, with a view to promoting awareness campaigns and risk prevention and management measures in respect of forest fires, suitably funded and complementing agricultural and structural policy, taking account of the specific nature of forests in the Mediterranean.
We therefore voted in favour of the report, although we regret the fact that other proposals that we tabled were not adopted, which would have made the report more complete in terms of policies aimed at supporting farmers affected by disasters.
. The following points were adopted in plenary:
1 – The acknowledgement of the specific nature of natural disasters occurring in the Mediterranean;
2. The establishment of a Community forest fire protection programme;
3. The assessment of the possibility of creating a farming disaster fund;
4. Maintaining the eligibility of regional disasters in the Solidarity Fund;
5. Adapting the Solidarity Fund, in terms of time limits and eligible actions, in order to enable it to deal with the specific nature of natural disasters, such as drought and forest fire;
6. Special attention to the least favoured regions in the event of natural disasters.
It should be noted that, on the basis of proposals by Members from central and northern European Member States, the inclusion of the specific nature of the Mediterranean forest, which we had previously managed to ensure, has been watered down, in spite of our vote against.
This is another example of a situation in which those in control call the shots; that is to say that in this ‘federalist’ Parliament, the weighting of Members from each country, with central and northern European MEPs the dominant force, is a decisive factor in undermining the interests of Mediterranean countries, in which more than 90% of forest fires take place.
. I welcome the Estrela report. Although it does not introduce any technical innovations in terms of natural disaster management and prevention, it does offer an important survey of the possibilities and the knowledge currently available.
I warmly welcome the proposals to create directives on the prevention and management of fires and drought, which I believe to be an extremely important factor in forward planning and a more efficient response to natural disasters.
I also welcome the proposal to set up a European Monitoring Centre on drought, desertification, floods and other effects of climate change, which should play a vital role in studying and coordinating best practice as regards civil protection.
The report mainly relates to the problem of forest fires and drought, and refers occasionally to floods, which means that it is of crucial importance to Portugal and the other Mediterranean countries.
. We believe it is crucial that a Community programme to protect forests from the scourge of fires should be created in the next financial framework 2007-2013, with the appropriate funding, with the aim of fostering awareness raising activities, and fire risk prevention and management. This programme should be given adequate funding, should go hand in hand with farming and structural policy, and should take account of the specific character of Mediterranean forests.
We therefore believe that the Solidarity Fund should attach special prominence to time limits and eligible actions, and to natural disasters specific to the Mediterranean, including drought and forest fires.
On the other hand, Solidarity Fund intervention must be possible even when disasters, however serious, do not reach the required level, and that aid should be provided in exceptional circumstances when the majority of the population in a region has suffered from a disaster with serious and lasting impact on their living conditions;
Although the report does not address all of these questions, we voted for it, because it is a positive, albeit inadequate contribution.
In her report, the rapporteur discusses natural disasters from an environmental perspective. It is proposed, for example, that a European observatory be established. We do believe that cross-border environmental problems should be dealt with at EU level. It is, however, extremely doubtful whether natural disasters are cross-border in character. The issue of rivers bursting their banks may be something that can be resolved at EU level, but there is already a rivers directive that regulates how this type of problem might be tackled. Where fires are concerned, we believe that it is up to each Member State to create the structures required for preventing these and the damage they cause. If the EU were to cough up every time a natural disaster occurred, there would naturally be fewer incentives to do preventive work. This would lead to further and more serious disasters occurring in the future, something that would obviously be very harmful to the environment and expensive for taxpayers.
The rapporteur wants the EU to call on the Member States to establish national forest funds for the prevention of natural disasters. That is something we believe to be an issue for the Member States, which should therefore decide for themselves whether or not it is necessary to do this.
For the aforesaid reasons, we have voted against the report in today’s vote.
. I voted for the Estrela report on the environmental aspects of natural disasters, but against the creation of a special agency on drought and floods. I believe there is no justification for creating such an agency and no budget either.
. Natural disasters are crises that may strike at any given moment, and without prior warning. For this reason, prevention measures must be taken. Disasters of this nature that my country and other EU Member States have suffered lead me to join the rapporteur in calling for effective prevention measures, such as technological research and development and the establishment of a European Monitoring Centre for Drought and Desertification.
This kind of phenomenon has a serious impact on the lives of the communities affected for an indefinite period. It is for this reason that the Solidarity Fund should include extreme drought in its instruments, and should take account of the necessary civil protection aspects. In this regard, it is vital to raise awareness among the communities involved. Furthermore, the Member States must show mutual solidarity in order to act and to combat these events and the serious repercussions that they engender in the living conditions of the people affected, if necessary with joint resources.
I therefore voted in favour of the Estrela report.
.The relentless quest for all forms of prevention and, to that end, the carrying out of technological research and development activities, public awareness raising, the coordination of emergency assistance and the deployment of a civilian force in the event of a natural disaster are crucial elements that we must provide for and put in place as soon as possible.
On the other hand, I am opposed to any creation of an observatory. That structure is in fact likely to cost a great deal of money for little reward. Above all, the amount of money spent on funding to ensure that this observatory could operate would be cut from the crucial aid for activities on the ground. It is, moreover, always very easy to create observatories, but virtually impossible to do away with them.
. To my regret, I am unable to go along with the Berend and Galeote reports, although I would emphasise that this is not out of any opposition to mutual solidarity between Member States when disasters strike.
What both reports have in common is that they rely heavily on an EU framework with the primary intention of preventing (natural) disasters, responding to them and dealing with them. This might be justified if all Member States were facing the same problem to a greater or lesser degree, but that is far from being the case, and so any action by the EU ought to be restricted to supplementary operations that the Member States themselves are unable to support.
Better use is made of the EU whenever its initiatives are concentrated on disasters affecting more than one Member State and that are either not capable of being prevented or of being insured against, and the consequences of which are beyond the capacities of Member States to manage. I would therefore have been able to support a limited additional instrument of which use could be made where circumstances justified it.
These proposals do, nevertheless and very rightly, remind us of the importance of preventative action. It is my hope and expectation that both the Member States and the EU will use all means at their disposal to minimise the risks of a disaster occurring. After all, prevention is always better than cure.
The reports propose that a number of funds be established and that more use be made of Structural Funds and the Solidarity Fund to finance EU measures designed to prevent natural disasters and to tackle their consequences. They also propose that a European monitoring centre for drought and desertification, a European Fire or Forest Fund and a disaster fund be established within the framework of the common agricultural policy and that intensive information campaigns on the sustainable use of water be conducted. It is also proposed that the scope of the European Solidarity Fund be extended to cover the consequences of public health crises, terrorist attacks and technological disasters.
The June List welcomes international solidarity when a country is hit by disasters. The EU must not, however, use these disasters as an argument for extending its power and developing a common policy in this area or for establishing further institutions. If the Member States are relieved of responsibility for taking measures and for putting systems in place to prevent disasters of this type, the risks will increase. In insurance theory, this is called ‘moral hazard’.
We have therefore voted against both reports.
– Mr President, ladies and gentlemen, I am pleased that we are discussing the coordination of solutions to natural disasters and cooperation on such matters. I am naturally happy that the report proposes an information and education campaign and the prevention of such events. I am sure that help will be targeted mainly at areas of high risk, and that it is necessary to protect the environment and safeguard natural resources. I am convinced that such cooperation should be on a voluntary basis, and I am in favour of individual countries endeavouring to make major improvements to the coordination and communication of information. However, I strongly believe that contributions to individual agencies and to the setting up of European units should be made on a voluntary basis and should not be mandatory. Consequently, I did not support the adoption of point 31 and I abstained from the vote on this report.
– Mr President, that we in Europe must stand together in contending against the adverse consequences of natural disasters is not a matter of doubt, and for that the regions affected rely on the solidarity of neighbouring Member States; European programmes are also needed to help in crisis situations. The report provides a whole range of examples of how to go about this.
To European aid in a crisis, then, one has to say ‘yes’, but the prevention of disasters is primarily a responsibility for the Member States, and it is a responsibility from which we should not discharge them by passing it on to the European level; the same is true when it comes to organising the response to crisis situations, otherwise known as ‘European civil protection’. There is no need for new powers in respect of civil protection and disaster prevention; they would result in twin-tracking and wasted money in administrative systems.
That neighbouring states within Europe should help each other when disaster strikes is, then, perfectly obvious; what Europe can do is to help with programmes promoting improved coordination and alleviating material need. New European powers, though, would do more harm than good, and these reports do not alter the fact that this is still something we need to talk about.
– Mr President, would you be willing to take note of the fact that I missed a number of roll-call votes yesterday as a result of the malfunctioning of the bell on my floor?
Mr President, I had the same problem yesterday as Mrs De Vits and I wanted to highlight it. The bell does not work properly on our floor, and, when I arrived at the Chamber to take part in the vote, ten minutes late, the bulk of the roll-call votes had taken place.
The next item is the debate on six motions for resolutions on Nepal(1).
. – Mr President, following weeks of massive demonstrations, with hundreds injured and even killed, King Gynanendra, at the beginning of May, at last caved in and surrendered the power of which he had taken possession in February 2005. His imposition of a state of emergency had been justified on the basis that the authorities had failed to defeat the Maoists in battle. What has been going on in Nepal over recent months has been quite unparalleled.
Having visited it over a dozen times, I know this state in the Himalayas very well. Its people had spent years enduring a terror regime with arbitrary arrests, and they vented their fury in active resistance, which will, in due course, make a return to democracy possible. A new multi-party coalition under a very experienced prime minister, Girija Prasad Koirala, commenced face-to-face negotiations with the rebels. It is planned that a constitutional assembly be summoned to decide what form the state should take in future, and the Maoists have declared themselves willing to accept its decision. I believe it to be particularly important that they should now also lay down their weapons and cease from standing in the way of the country’s democratic development.
I hope that the new coalition will be able to muster all its forces in order to maintain public safety on a lasting basis. Political detainees, human rights activists, students and journalists must be set at liberty. The tens of thousands who have been sent into exile must at last be allowed back into their homeland without needing to fear for their lives. I now expect the Tibetan refugee centre and the Dalai Lama’s office in Kathmandu to be reopened.
We Europeans should show our solidarity by sending a group of MEPs to Nepal as soon as possible. Let us encourage those who are involved in the re-establishment of democracy, both the non-governmental organisations and the ordinary public, who will need not only technical and financial help from outside – important though that is – but also stability and peace at home. Let us hope, too, that tourism – the main source of income for a country that is still a fascinating one – will flourish once more: Namaste!
. Mr President, of course we think that Nepal is a distant country and that these matters are not always very easy for us to understand. However, I must say that some things simply do stand out. Before I entered the Chamber, a journalist asked me if I thought that the European Union should become involved in reinstating democracy in the world. I said that the European Union obviously has limited powers and that we must always support certain values.
We are well aware that the situation in Nepal is unique. It is not merely a simple choice, based on the fact that the strong rule of a king has exceeded the mandate granted to the latter by Nepalese law, and as a consequence has brought with it serious problems for many Nepalese citizens. It is also a problem of the Maoist guerrillas in Nepal.
Let us remember that we must be very careful when deciding who to support in Nepal. It would be a great tragedy for the country if, after the king is removed from dictatorial power which he wilfully claimed and after a short transitional period of democracy, Maoist tyranny should ensue.
We are well aware that revolutionary Communists have frequently acted in such a fashion: they fought against a strong monarchy under the banner of democracy and then destroyed democracy in order to build their tyrannical governments. We must be very careful and, whilst supporting democratic change, demand respect for minorities and the opening of a centre for refugees from Tibet, which is something that was mentioned by Mr Mann. At the same time, we must carefully monitor the situation so that we can prevent one bad solution becoming another, even worse, solution. That will be the task of the European Union.
. – Mr President, all the indications are that things in Nepal are taking a turn for the better. It is not acceptable that, in any country, wherever in the world, all power should be in the hands of one person, as was, I think, formerly the case with the King of Nepal. There is certainly no doubt that we, here in this Chamber, at the heart of European democracy, should support by all means available the developments towards democracy in Nepal. I think that the king has acted reasonably in calling a constitutional assembly in order to endow Nepal with a good new constitution.
It strikes me as particularly important that every group, whether currently outside Nepal or present within it, should be able to regard the electoral system as representative and inclusive, for, in Nepal too, representative democracy must prevail. The great question is: what can Europe do about it at this stage? If it is thought to be of value in terms of the development of democracy, and if the parties and the prime minister think it useful, that a delegation from this House should go to Nepal in order to give support at this time of change, then that – it goes without saying – is what we must do.
I also believe that the European Union should become actively involved, at a high level, in the negotiations on the new constitution. It may well be that we can make some contribution, and I am in agreement with the wording of the resolution according to which we should do this together with the other major powers, not least the United States and India.
More time will be needed to enable the wounds from the past to heal, but we must use all means available, including money and financial resources, in an attempt to help them do that as soon as possible.
. Mr President, I warmly welcome the long overdue return to democratic rule in Nepal. The SAARC delegation and I, as its chairman, have been concerned since the imposition of direct rule by the King, and have worked with the Troika to promote a return to democracy. Finally this has taken place.
The new government faces many challenges, including limiting the King’s power and bringing the military under democratic control. I therefore welcome the fact that today they are already discussing a new role for the monarchy, which I hope will prevent any kind of return to the disruption to democracy that we saw over the last year.
The main priority for my delegation is to see the establishment of lasting peace, and Maoist cooperation is pivotal to achieving this. The fact that the ceasefire has been respected is an indication that the right environment for peace talks is being created. However, I call on the Maoists to demonstrate their genuine commitment to stop recruiting militia, to put an end to any extortion and to return confiscated land. Both sides need to make the ceasefire permanent and to enter into a constructive dialogue as soon as possible, with the aim of holding free and fair elections and putting the Maoists on the same footing as the other political parties.
I support what Mr Mulder said in terms of the European Union’s role and how we ensure that we get lasting peace in Nepal.
. – Mr President, a new era is beginning in Nepal following 10 years of civil war and almost 13 000 deaths. King Gyanendra’s decision in February 2005 to dissolve the government and declare a state of emergency has been the straw that broke the camel’s back in terms of Nepalese patience. We must make it absolutely clear that it has been the demonstrations in favour of democracy and peace that have forced this change.
Those demonstrations, which were dealt with brutally by the police and which have left several people dead and many injured, have forced the king to abandon the military dictatorship, to restore Parliament and to hand the administration over to a government made up of a multi-party alliance.
We are now seeing a glimpse of a new opportunity to reach a peace agreement with the Maoist guerrillas, which had previously declared genuine ceasefires which were rejected by the King; now, however, the ceasefire has been accepted. Our hope is that what is currently a temporary ceasefire will soon become a permanent one.
In the mean time, we must welcome the move from arms to the political arena, as demonstrated by the agreement that the Maoists have signed with the multi-party coalition to hold elections to a constituent assembly in the near future.
This Resolution also gives us the opportunity to welcome the fact that the government has repealed the royal decrees restricting press freedom and establishing strict controls on NGOs and also to call for the release of all of the political prisoners, journalists and human rights activists remaining in prison.
The European Union must monitor the situation very closely and assist this process wisely. For example, the new government has decided to freeze the purchase by the previous government of military aircraft and weapons; the Council and the Member States must respect this decision and must maintain the freeze on military aid. Nepal no longer needs arms, but rather it needs to return to democratic and institutional normality. Furthermore, as has been said, the European Union must contribute to the peace process, providing assistance for demobilisation and economic aid for development and humanitarian programmes and also sending electoral and human rights observers.
. – Ladies and gentlemen, southern Asia has long suffered from instability in a number of countries in the region. Certain regions in the individual countries are in rebel hands and this is true of most of the territory of Afghanistan and Nepal. Whilst in Afghanistan the countryside is in the hands of the chiefs of clans and tribes, 75% of Nepal is controlled by groups with which the official authorities have so far refused to negotiate. After the king assumed absolute power, other political players also ran out of patience and in February 2006 people took to the streets. Now that a new coalition government has been formed, there is vital work that needs to be done; for example, the constitution needs to be changed to include safeguards of democracy and, most importantly, the involvement of all stakeholders in resolving the situation. According to the most recent reports, this is the current state of affairs. Preparations for elections of course need to be speeded up. An elected parliament should draw up a new constitution at the earliest opportunity, and our job is to support the process of democratisation, an integral part of which is freedom of the media and development of the country’s economy. The resolution that we have proposed and supported will contribute in the search for a democratic path out of the current crisis, and I believe that the Commission has already earmarked appropriate funds to support the entire process.
. – Mr President, in Nepal, a king has managed to destroy not only a new democracy, but also an ancient monarchy with deep roots among the people. Restoring both on an unequivocally democratic basis will be a very difficult task, and one in which our support will be required, for there is a risk of evil being used to drive out evil and of one dictatorship replacing another. I would not like to see the democrats who are now at the helm in Nepal suffering the same fate as Kerensky after the first Russian revolution, when, the rule of the tsars having been overthrown, it was replaced shortly afterwards by a totalitarian one-party dictatorship.
It is for that reason that we must give the democratic forces – which are very weak and fragmented – massive support and ensure that this democracy does not soon give way to another dictatorship. All the Nepalese need to do is to take a look at their neighbours in Tibet to see the damage a one-party dictatorship can do to an ancient Asian culture. So let the Nepalese democrats be given every possible support in order not to end up being ground up between two millstones.
. Mr President, I think we need to be positive. Mr Posselt, who spoke just a moment ago, was far too negative. We should echo what Mr Mulder said and look on the events of the last few weeks as a turn for the better. We in the European Parliament and the EU as a whole must do all we can to support the moves towards democracy.
As the resolution says, we must continue to highlight minority rights, and, as we did this morning, we should vote so as to support the ideas in the Howitt report. We should support the government to make certain there is democratic control of the military, and reinforce the call made by my colleague, Mrs Gill, for lasting peace.
If this is to be successful, we in the European Parliament must do everything we can to address the root causes of the conflict in Nepal and ensure that there is much greater economic prosperity and much better redistribution of wealth throughout Nepal. That would be positive and could be the route to lasting success.
. Mr President, I think it is clear after this debate that there is broad agreement in this House that Nepal may just be starting to turn the corner and there may for once, after ten long years of war, be a sign of hope.
Nepal’s problems demonstrate the weakness of the EU, but the recent reinstatement of democracy gives us the opportunity to demonstrate our strengths. In the absence of a collective will to find a solution in Nepal, we cannot impose one. But now we have the opportunity to guide, to assist and to advise all the democratic forces in Nepal as they continue their long, tortuous journey towards a multi-party democracy and respect for human rights.
This resolution contains a number of worthy ideas, in particular the establishment of an international contact group and continued engagement of the international community within Nepal, guiding all these democratic forces. We must continue to support the democratic growth of Nepal. We cannot criticise and we must have a clean pair of hands in our negotiations with all parties in that country. I commend every mechanism within this resolution to the House and I hope to hear from the Commissioner that the Commission will continue to support us in this aim.
. Mr President, events have been taking a positive turn in Nepal, with King Gyanendra finally backing down in the face of mounting opposition to his absolute rule. The impact of the people’s democratic movement is impressive: Parliament has been restored, the government is committed to electing a Constituent Assembly to rewrite the Constitution and, most importantly, talks will soon be under way between the new interim government and the Maoists, under a mutually agreed ceasefire. This is a major victory for the Nepalese people.
There is now a tremendous opportunity for the new government to restore democracy and pursue a peace process, but the many challenges that lie ahead should not be underestimated.
The victory of the pro-democracy movement marks only the first step in Nepal’s long road to peace and stability. The new interim government is faced with important challenges: planning for constitutional changes, keeping the peace process with the Maoists on track and responding to calls for transitional justice.
The primary goal must now be to agree a formal ceasefire and bring an end to hostilities between the Royal Nepalese Army and the Maoists. The second is to take forward a peace process based on constitutional redress. The third is to ensure that Nepal emerges again on the world scene as a stable democracy.
The EU has a key role in helping Nepal through this difficult process. The Commission is ready to contribute to a possible peace package. Such a package could include, , support for elections, election observation, ceasefire monitoring and the necessary technical assistance.
Working closely with the European Union Member States and successive European Union Council presidencies, the Commission remains committed to pursuing all efforts that may contribute towards a stable, democratic and peaceful Nepal.
The debate is closed.
The vote will take place at the end of the debates.
The next item is the debate on five motions for resolutions on Sri Lanka(1).
The Group of the Greens/European Free Alliance took the initiative of calling a debate on this issue because the Tamil Tigers had left the negotiating table. The conflict concerned has claimed at least 60 000 lives, and millions of people have been compulsorily displaced. This situation will never be resolved if both parties do not sit down at the negotiating table and remain there for as long as it takes to obtain a solution. The fact that the Tamil Tigers have now left the negotiating table is destructive for all the parties. They are in a minority and will never be able to achieve their aims through violence. The path of negotiation where we can be of help is that which will lead to a successful outcome and on which both parties have some prospect of gain.
We must turn our attention to the Sri Lankan Government. As recently as in May, at least 18 civilians were killed on Kayts Island, and there are witnesses to confirm that the Sri Lankan navy murdered innocent civilians – at least 13 of them – because they were unwilling to leave their homes. Sri Lanka is responsible for a long list of human rights violations that it has never carefully investigated. Now that the country has been elected to join the UN Human Rights Council, it is absurd that it does not itself fulfil fundamental requirements to investigate human rights violations and take measures to bring their perpetrators to justice. If both parties get their act together and assume their responsibilities, we too can accept responsibility for helping with the peace process.
. – Mr President, the situation in Sri Lanka is getting worse. The Liberation Tigers of Tamil Eelam are committing new atrocities, and it is the Sri Lankan Government that decides where. The general image of the situation presented by some of the media is that it is a war with the heat turned down, and that description I regard as an accurate one. The question that arises has to do with what role the EU might play in de-escalating this conflict; how might it be possible to prevent it from getting even worse?
It has been proposed that the LTTE be, officially, put on the EU list of terrorist organisations; to do so would be extremely counter-productive, particularly in the present situation, as it has not been possible to hold the negotiations on EU territory and the fact that there is any kind of negotiating process at all is thanks to the Norwegian Government in particular. That being so, the way the EU should do its bit for de-escalation is to refrain from apportioning blame, something of which the proposed resolution is a lamentably bad example, in that it tends, fairly one-sidedly, to present the LTTE as the guilty party. The Sri Lankan Government, too, has recently done much to crank up the conflict.
There is a quite different respect in which the EU plays an important part in this, for some of its Member States are continuing to deport people to Sri Lanka, consigning them to a situation of simmering warfare, and these deportations must be brought to an immediate halt. We must get really actively involved, without attaching blame to one side or the other, and that is a demand I make not only of the Commission, but also of the Council.
. Mr President, as in any conflict there are abuses on all sides, but the urgent resolution before the House this afternoon quite properly focuses on the appalling activities of a terrorist organisation, the LTTE. The LTTE is interested in one thing and one thing only, and that is political power. It does not represent all of the Tamil people in Sri Lanka. It certainly does not speak for them. Its murderous campaign has not improved their situation one iota. On the contrary, the Tamils, like all the other people of Sri Lanka, continue to suffer casualties, economic hardship and disruptive lives because of the uncertain and dangerous security situation. I hope it is not too late for the LTTE to pull back from the brink.
At the beginning of this year there had been optimism that the ceasefire agreement would be reinforced and that substantial progress towards peace would be achieved. The failure of the LTTE to agree to a second round of Geneva negotiations and its resumption of a terrorist campaign have removed this hope. It is imperative that the LTTE is held to account for its actions and that further international pressure is brought to bear on it at this time.
Unlike Mr Pflüger, I therefore urge the EU to add the LTTE to its list of proscribed terrorist organisations. I do not see this as a hindrance to future negotiations, but as a major incentive for the LTTE to stop the violence. At the same time, this ban must be backed by effective action by Member States to prevent funds and other support reaching the LTTE. Human Rights Watch, a highly respected international NGO, has testified to the intimidation, extortion and physical violence that has been inflicted on Tamils living in Britain and other countries in order to suppress criticism and ensure a steady flow of income.
Every EU country where there is a Tamil community should establish special police taskforces to investigate and prosecute the agents of the LTTE, as well as freezing bank accounts linked to them. This should be seen as another dimension to the war on terrorism. For its part, the LTTE should immediately impose a ceasefire, give up its child soldiers, stop its suicide bombings, and agree to return to the conference table in a positive and constructive spirit. That is the greatest service it could provide to the Tamils and all the people of Sri Lanka.
. Mr President, we all hoped that the talks held in Geneva in February involving the Sri Lankan Government and the LTTE might have been the beginning of a road towards peace, only for the Tamil Tigers, as we all know, to pull out of the second round of the negotiations. We all, of course, urged them to return to the negotiating table – I say all of us, but if we ban them they will not be able to do that – because a political solution is the only hope. Already LTTE delegations to EU Member States will not be received.
The Council, as I have said, is considering listing the LTTE as a terrorist organisation. Surely it can see that will probably happen if there is any more violence and it will just be isolated even further. Negotiation is the only way forward, but negotiation should involve all groups, including other Tamil organisations – peaceful Tamil organisations, such as the Tamil United Liberation Front, for instance.
The Government must also play its part and it is certainly not blameless in this. Both sides have violated the ceasefire. Both sides have, I believe, committed gross violations of human rights. I call on the Sri Lankan Government, for instance, to investigate fully and to prosecute cases of extra-judicial killing. It says it is investigating, but I want a full investigation. I want it to reinstate the Human Rights Commission. On the other hand, I want the Tamil Tigers to cease their violence completely, stop using child soldiers and return the child soldiers they are using to their families. Only if all parties show restraint that will we prevent further violence, otherwise it is the ordinary citizens, yet again, who will suffer.
. Mr President, this joint resolution contains many points and I, like others, support some and have reservations about others. We all condemn the violence taking place in Sri Lanka and we all bemoan the loss of life. We have highlighted the points we have in common and, having worked on a joint resolution, I really regret the inflammatory remarks made a few minutes ago by Mr Van Orden, who seems to have made a ‘hit-and-run’ contribution and left the Chamber. It shows a fundamental misunderstanding not just of the process in this House but also of the severity of the situation and of the way forward.
Mrs Lynne highlighted a couple of points that need to be re-emphasised, for instance, for a peace process to be successful, all parties have to be involved in it. Perhaps we were wrong to talk in the resolution only of the LTTE and the government, when there are plenty of other organisations.
There have been too many unexplained deaths in Sri Lanka, whether it was that of Foreign Minister Lakshman Kadirgamar or the Tamil MP Joseph Pararajasingham, both of whom I and others had met and both of whom had been present in this Chamber. We hear about many deaths, but too many go unreported.
We must give full support to the peace process, but we must recognise, as Mr Pflüger and others have said, that unfortunately, in a civil conflict like this, a lot of people are involved. We need them all around the table and we cannot apportion blame beforehand. Paragraph 17 on prescription will have a serious and negative impact on the process.
. Mr President, my colleague, Mrs Lynne, asked for a new Human Rights Commission to be set up in Sri Lanka and I am very pleased to announce that the President yesterday did just that, in anticipation, I suppose, of our resolution in this Parliament. The Human Rights Commission is now up and running.
I think it was Winston Churchill who said that ‘jaw-jaw is always better than war-war’. What we have to do is continue talking. There is no final military solution to this conflict, which has now raged in the country of my birth for over 25 years. Thousands of people have died and, with no possibility of a military solution, we must negotiate and talk until a commonality of interest is found.
Who should do the talking? The European Union is a Co-Chair and I am led to believe that the Council has decided to ban the LTTE as a terrorist organisation. But we must continue to talk and the EU and the Co-Chairs, including Norway, in consultation with India, now have the role of peacemakers. We have to bring peace to the island. The intransigence of the LTTE, which periodically talks peace and then goes back to war, has got to stop. The international community is not going to be fooled anymore by this stop-go, stop-go process. I would like to thank my colleagues in this Parliament for the cooperation and understanding they have shown in this matter.
. Mr President, I should like to express my great concern about the breakdown of the peace process in Sri Lanka. I would appeal to all parties to renounce the vicious cycle of violence and to approach this dispute constructively. All parties must abandon violence once and for all. After an encouraging return to the negotiating table in February, the LTTE’s refusal to participate in the second round in April was very disappointing. The LTTE needs to resume peace negotiations with the Government of Sri Lanka, and the government too must be careful not to jeopardise the very delicate peace process.
In my view the Commission needs to play a more proactive role to enable this process to move forward. The European Union, as we have heard, is a Co-Chair, but we appear to be playing a rather passive role, rather than seeing ourselves as dynamic players.
I believe that together with the other Co-Chairs – the USA, Norway and Japan – we should urgently consider how we can strengthen Norway’s role as facilitator, in order to make positive progress towards a peaceful resolution and to get an agreed roadmap to end this conflict.
The European Union is pouring enormous resources into Sri Lanka. We need to get some real results to ensure that the lives of the people there are remarkably improved.
. – Mr President, as has already been said, there can be no easy solution to a conflict that has been going on for nearly 25 years. What we are dealing with here is a sort of suppurating swelling that breaks out from time to time. I agree with all those speakers who have said that it is no solution at all to have recourse to force of arms in order to win a particular dispute. We should instead carry on talking. The great question is: what is the best way to do this?
Norway has been acting as a mediator since 2002, and Mrs Gill and the other Member were quite right to point that out, but whether Europe can play a more significant role is a major issue. Would it do any good if a major politician from Europe were to go to Sri Lanka to talk with the two sides and with other interested parties too? A delegation of us went there last year, and, at the time, the suggestion was made from various quarters that it might be useful if some greater power than Norway were to emerge as mediator. I would be particularly appreciative if the Commission could let us know what it thinks of this suggestion.
. – Mr President, ladies and gentlemen, anti-personnel landmines are terrible weapons, especially when they hit a bus full of people, and it does not matter whether those people are soldiers or civilians. This clearly brutal operation by the Liberation Tigers of Tamil Eelam (LTTE) was swiftly followed by a disproportionate response, namely the bombing of land under their control. We are now faced with a further round of violence and another opportunity to supply weapons, to criticise the Sri Lankan Government and to lay down very peculiar conditions for the Colombo Government to take part in the next possible round of peace talks. Who is so interested in the possible deposits of oil and gas between the shores of the island and the federal state of Tamil Nadu? Sadly the motion for a resolution fails to answer this question. Perhaps the next one will. Right now, all we can do is support the resolution. I would merely like to conclude with a question for Mr Schlyter, an advocate of ethnic rights. How are those rights enforced among the Sinhalese in the northeast of the island?
Mr President, the current situation in Sri Lanka is considered to be the most difficult we have witnessed in the four years since the truce was declared between the Tamil Tigers and the government. Conflict in this region has already claimed 64 000 victims and a further 300 lives have been lost in a series of terrorist attacks during the last six months. A week ago, the attacks of 11 May culminated in the sinking of a navy vessel with 18 people on board. The lives of peacekeeping observers are also in serious danger.
These incidents undermine the already fragile ceasefire and threaten to destroy it completely. According to the principles of the peace agreement, the territorial waters around Sri Lanka lie under the jurisdiction of the government, and both sides are fully responsible for protecting local observers. It is particularly worrying that the escalating conflict is preventing the economic development of the island, that aid is not reaching those affected by the tsunami, that there is growing racial and ethnic discrimination, that children are recruited to the military and that the independence of the media is limited.
International institutions must categorically condemn the terrorist attacks in Sri Lanka to date. Support should be given to measures to set up a second round of conciliation talks and to work towards mobilising local communities to seek a peaceful resolution to the conflict and to prevent the shedding of civilian blood, especially the blood of children.
. Mr President, the Commission continues to follow the situation in Sri Lanka very closely and welcomes the interest shown by the European Parliament in finding a peaceful solution to the conflict for all the people of Sri Lanka.
The Commission shares your concerns about the worrying situation in the country. It is clear that the situation in Sri Lanka is now at a critical juncture. However, the solution can only be a negotiated settlement of the conflict.
Following the first round of talks in Geneva in February, the Commission was rather optimistic about the readiness of the Government of Sri Lanka and the LTTE to enter into discussions on the implementation of the ceasefire agreement as a prelude to possible talks on an overall peace settlement. The Commission is very disappointed that the second round of peace talks has now been put back indefinitely and that there are no prospects for new talks at the moment.
The Commission is very concerned at the recent deterioration in the situation, in particular the suicide attack directed against the army chief, Lieutenant General Fonseka, and the recent rebel attack in northern Sri Lanka against a troop carrier and accompanying vessel, which killed 17 soldiers. Both actions led to retaliatory air strikes on rebel positions, causing casualties and deaths. We are clearly witnessing a very serious escalation.
The navy attack was an open violation of the ceasefire agreement by the LTTE and is made more serious by the known presence of Sri Lankan Monitoring Mission monitors.
The European Union has repeatedly condemned violent acts that have caused death and suffering among all the communities. The European Union has called on both parties to do all in their power to show restraint and to prevent further violence.
These new developments are important for the EU in its role as a Co-Chair of the Tokyo Donor Conference, and we should carefully calibrate our response. An extraordinary Co-Chairs’ meeting in Oslo at the end of April took stock of the situation. A new meeting of the Co-Chairs is scheduled to take place in Tokyo on 30 May.
The indications are that neither side seems keen to continue the peace negotiations and go to the planned second round of peace talks in Geneva. However, neither side wants to pull out completely and be accused of triggering all-out war.
We thus continue to monitor the situation very closely and will explore any opportunity that could help stabilise the situation in Sri Lanka and lead to a peaceful, negotiated resolution of the conflict.
The debate is closed.
The vote will take place at the end of the debates.
The next item is the debate on two motions for resolutions on Taiwan(1).
. Mr President, the World Health Organisation exists to safeguard the health of everyone in the world, without exceptions and without gaps. If, as in the case of Taiwan, gaps are imposed for political motives, that can only assist the spread of disease and cause many preventable deaths and considerable suffering to thousands of innocent civilians.
It is my view that, with all due respect to the Government of the People’s Republic of China and without violating any relevant United Nations resolutions, the 23 million Taiwanese people should, for the sake of world health, be allowed to be represented by their own observers in the WHO. This would be fully in keeping with the current practice, which allows entities that do not constitute states under international law – such as the Holy See, Palestine and the International Red Cross – to have observer status.
Such representation will not in any way constitute political recognition of Taiwan as an independent state, but would be done solely to facilitate international public health and in particular to prevent the spread of highly dangerous communicable diseases, such as SARS, avian flu and HIV.
So, colleagues, let us put the world’s health before regional political conflicts, and let us call upon the WHO to show the necessary courage and the People’s Republic of China to show the necessary goodwill and allow the observer status participation of Taiwan to go ahead.
. – Mr President, in view of the current context, with the high risk of several infectious diseases spreading across borders, such as bird flu or SARS, it is important that we establish the fastest and most effective possible mechanisms for prevention and response. All of the regions of the world must therefore participate directly and freely in the international cooperation networks, forums and programmes in the field of health.
23 million people live in Taiwan, but it is not covered by United Nations protection in the event of the outbreak of an epidemic on the island.
This Resolution therefore urges the Commission and the Council once again to insist that the Chinese Government, taking advantage of the particularly privileged relations we have at the moment, accept that Taiwan should have observer status in the World Health Organisation, or at least in the World Health Assembly.
. Mr President, we do not let any opportunity pass us by in this House to defend human rights and the great principles of democracy, but when it comes to Taiwan, we take a more flexible approach. Let us not forget that Taiwan is the only one of the four large Chinese societies in Asia to have both democracy and respect for human rights. In the People’s Republic of China, there is neither democracy nor respect for human rights; in Hong Kong, there is respect for human rights but no democracy; and, in Singapore, there is democracy but no respect for human rights.
The joint resolution under examination does, however, go far beyond the usual diplomatic disputes. Our demand, which centres on Taiwan's being granted observer status at the World Health Organisation, is a public health issue of the utmost importance. It concerns both the 20 million residents of the island and the entire international community, us included. Given the issues at stake – among which I will simply mention the dangers of an epidemic that are threatening us – this demand is the bare minimum.
I call on my fellow Members to think about the consequences of our joint resolution, and to adopt it despite the Socialist Group in the European Parliament’s last-minute u-turn. I would have welcomed more firmness on this matter from our fellow Members in the PSE. Even though they claim to be defenders of democracy and human rights, they were sadly unable to resist demonstrating, in this House, their solidarity with their Chinese Communist comrades.
. Mr President, I genuinely regret what I have just heard - after all, we hear it said so often in this House. We can recognise Taiwan's achievements in the field of health care, as well as its involvement in international activities in that regard. From a legal perspective, however, it is not possible for Taiwan to obtain observer status at the World Health Organisation. Only States can have that status. European policy recognises one China; the European Parliament supports that position.
At the time of our previous resolutions on that same issue, which were adopted in 2002 and 2003, the Commission told us that it would examine the issue of Taiwan’s participating in the work of the WHO, in particular through non-State channels, via an NGO for example.
The Taiwanese authorities are members of the World Medical Association and of the epidemiological training schemes network. These two NGOs are themselves members of the WHO Global Outbreak and Alert Network. They take part in the warning system.
Currently, it is wrong to say that Taiwan does not benefit from United Nations protection. Nevertheless, we can call on China to examine the issue of Taiwan’s contributing to an appropriate field of international cooperation regarding public health.
. – Mr President, who would want to endanger their own health or someone else’s? Nobody, surely, would wish to do so, but the situation in Taiwan appears to be an exception. The health of its 23 million citizens, and also that of the many foreigners who live on the island, is in serious danger. Why is this so? It is, quite simply, for political reasons that Taipei is being systematically excluded from the activities of the World Health Organisation, and this is an intolerable and shameful state of affairs. During my visit to Taiwan, I also heard this charge levelled not only by Europeans who think as I do, but also by the indigenous population.
I am prompted to support this clear resolution even more strongly as a result of a very recent development in Taipei – as recent as this week, according to senior European diplomatic sources. Most of all, the Taiwanese authorities wanted to depoliticise WHO membership. Their primary aim was ‘meaningful participation’, in other words technical involvement in all WHO activities, precisely as described in paragraphs 2 and 3 of the joint motion for a resolution.
What I expect of the European institutions is the greatest possible effort towards protecting and promoting public health throughout the world. Even one single unprotected spot – whether it is called Taiwan or something else – puts the world at risk. Let the Chinese and the non-Chinese take this to heart, now or in future.
. Mr President, anyone who is well acquainted with the historical events of the last 60 years knows that it was in Taiwan that heroic Chinese people led by the brave general Chiang Kai-shek fought against the murderous regime of Communist mainland China. For a long time Taiwan was ruled by authoritarian governments, but these governments were not murderous. There was no religious persecution, no class persecution and no persecution of religious minorities.
Today, we must not yield to the dictates of Communist mainland China. We have to give the Taiwanese Chinese the very least they deserve. Common sense for the sake of the world, for the sake of health and for the sake of Chinese people in Taiwan demands that they should be given the right to belong to international organisations, including the World Health Organisation.
Mr President, I simply cannot understand why a country that is democratic, respects human rights and intellectual property, is tolerant of religious beliefs, trades with the whole world and is no threat to anyone should be discriminated against by international organisations which have the good of the whole of humanity as their goal. The organisation we are talking about is the World Health Organisation. It is clear that birds carrying avian flu are not interested in the political reasons behind Taiwan’s isolation from the global community. It is obvious that Taiwan must participate in joint efforts to prevent the spread of this disease.
At the very least, Taiwan must be granted observer status within the World Health Organisation. May this happen and may it be the start of full Taiwanese participation in international organisations.
Mr President, Taiwan is a prosperous, peaceful, democratic country which upholds high standards of human rights and the rule of law and threatens no-one. Its citizens enjoy some of the best healthcare provisions in Asia. For some time, going back to the SARS epidemic three years ago, Taiwan has attempted to gain observer status in the World Health Organisation. Regrettably, the People’s Republic of China has used every available means to block this. Taiwan deserves better. It already faces an immensely hostile military build-up by China, which last year passed the anti-secession law, escalating the degree of confrontation across the Taiwanese Straits.
Taiwan, like Hong Kong, is already a full member of the WTO, as the People’s Republic of China saw commercial advantage in having it in the organisation. Its current opposition to Taiwan’s WHO bid – and of course Taiwan would be a key player in preventing any future bird flu pandemic, should that arise – is frankly inconsistent and makes China look like a big bully.
Mr President, I need no lessons in politics from MEPs who have been reported as singing a Horst Wessel song in the past.
I have three points to make. Firstly, this resolution is an abuse of our Rules of Procedure. Rule 115 is not intended to be used in this way. If it were, I would have attempted to raise the issue of the sadly mismanaged primary healthcare trust in west Gloucestershire closing two out of two local hospitals in Lydney and Cinderford. We all know what this is about: it is an attempt to undermine by creeping resolution our one-China policy – a perfectly reasonable political position, which I do not happen to support. Let us have an honest debate about it rather than hide within the Trojan Horse of supposed healthcare issues. The resolution is a serious one: it is true that Parliament has previously supported Taiwanese observer status at the WHA – not the WHO.
Secondly, the Global Outbreak Alert and Response Network comprises a series of 40 different institutions from amongst the almost 200 Member States of the WHO. There is no universality, so there is no Taiwan gap. In fact, a number of NGOs with Taiwanese membership are members of GOARN and, therefore, they have no shortage of information.
Thirdly, given the quarter to half a million Taiwanese immigrants in Shanghai alone who regularly travel between China and Taiwan, it is hard to imagine that the Chinese would take any risks of them bringing in diseases from Taiwan.
Mr President, Taiwan is a sovereign nation and its people have worked hard to become a major economic player in Asia. Through this same hard work and willingness to interact peacefully with the rest of the world, it is becoming a significant economic player globally. Yet Taiwan’s progress in joining the world’s community in other spheres is blighted by the People’s Republic of China. Not allowing Taiwan to join the World Health Organisation – how sad is that? It is pathetic that the World Health Organisation and other countries cooperate with this embargo on Taiwan. Hopefully, the EU will get the nerve to say to China, ‘we love you, we will trade with you, but we will not cooperate with you or say you are right when you are wrong’.
Mr President, Commissioner, ladies and gentlemen, I believe that everyone agrees that it is unacceptable that the island of Taiwan should be excluded from the World Health Organisation and from its Global Outbreak Alert and Response Network.
Nevertheless, since 1971, since the Chinese seat at the United Nations was granted to the People’s Republic of China, the problem has been there. We are not concerned in this House with settling diplomatic problems, we are talking about health problems. The World Health Organisation’s statutes do not provide for observer status; we must therefore find and propose compromises that will enable Taiwan to take part in the work done by the World Health Organisation. One solution would be to go through a non-governmental organisation and, more specifically, a foundation, which would enable the Taiwanese authorities to have a separate delegation from the Chinese one, and thus access to the World Health Assembly.
I will nonetheless vote in favour of the resolution proposed, but I believe that we should not mix up the various problems.
Mr President, the threat of a flu pandemic or of other infectious diseases is one of the most serious problems facing modern civilisation.
Infectious diseases such as HIV, AIDS, tuberculosis, malaria and SARS are becoming increasingly common worldwide. Not permitting Taiwan to join the World Health Organisation at all exposes the over 20 million strong population of this island to the risks arising from exclusion from the global community. Taking into account the high quality of the Taiwanese healthcare system, it would also be in the interest of the international community to permit Taiwanese specialists to attend the meetings of World Health Organisation experts to discuss the fight against avian flu.
As far as the aforementioned matter is concerned, the Director-General of the World Health Organisation should include the Taiwanese Centre for Disease Control in the global epidemiological early warning and response network at the earliest possible opportunity. The European Commission and the Member States should support Taiwan’s application for observer status in the World Health Assembly. The health of the citizens of Taiwan and of the populations of South-Eastern Asia and the whole world is at stake.
– I am disappointed that at the end of this debate there has not been a unanimous position on this issue in Parliament. I regret the fact that the legal issue relating to the formula in Article 3 is not the wording that enabled us to reach consensus. In any event, I hope that this lack of consensus does not undermine what was said by the previous speaker Mr Pionior, with whom I agree completely.
There is a public health problem of the highest importance. It is vital to ensure that Taiwan is brought completely into the world protection network, because it is not just the 20 million people who are at higher risk – we all face greater risks if the island remains outside our system. This is our fundamental concern and I hope that the Commission is equal to the task of addressing it.
. Mr President, after nine fruitless efforts to join the World Health Organisation as an observer, Taiwan has indicated that it is now considering lowering its ambitions and asking instead for meaningful participation in the work of the WHO. That means that Taiwan has decided that, in this area, substance and pragmatism are more important than legal form. That is the position the EU supports.
In May 2004, the Irish Presidency, explaining why the EU did not support a vote on the issue of Taiwan’s observer status in the WHO, asked the WHO Secretariat for Taiwanese officials to be involved in technical work and meetings of the WHO where appropriate. The Irish Presidency referred to the WHO principle of the ‘enjoyment of the highest attainable standard of health’ as one of the fundamental rights of every human being and also to the precedent that had been created by the involvement of and practical cooperation with health officials from Taiwan during the SARS crisis, which could serve as an example.
In particular, in view of the arrival of avian influenza and the risk that implies, the Austrian Presidency, after discussion with Member States and the Commission, again took up the issue of practical cooperation with the WHO. Subsequently, on 2 May, EU representatives in Geneva had a very constructive meeting with the Director-General of the WHO. In fact, over the last year, representatives from Taiwan have participated in a number of technical meetings taking place under WHO auspices. Our clear understanding is that the WHO Secretariat is prepared to further explore possibilities for Taiwan’s meaningful participation in the technical work of the WHO. We can only welcome this and will follow the matter with great interest.
The debate is closed.
We shall now proceed to the vote.
The next item is the vote.
Mr President, given that yesterday the Government of Sri Lanka announced the formation of a Human Rights Commission, could we make an oral correction to our joint resolution? Paragraph 11 of the resolution states: ‘Calls on the Commission and the Government of Sri Lanka to ensure the reactivation of Sri Lanka’s Human Rights Commission’. We would like to replace that with the following: ‘Welcomes, therefore, the announcement of new members of Sri Lanka’s Human Rights Commission’.
That concludes the vote.
I declare the session of the European Parliament adjourned.